Exhibit 10.54

 

LOGO [g85538logo.jpg]       UBS Bank USA           Variable Credit Line Account
Number: (if applicable)         5V     66035     CP             Fixed Credit
Line Account Number: (if applicable)

Credit Line Account Application and

Agreement for Organizations and Businesses

        5F                         SS# / TIN    

 

   HB                   Internal Use Only

 

For Internal Use Only

 

Variable Credit Line Account at UBS Bank USA

                 

Spansion LLC

   

    5V    

   

66035

   

  CP    

Fixed Credit Line Account at UBS Bank USA              

 

 

     

    5F    

 

     

 

 

     

 

 

                         

Collateral Account(s) at UBS Financial Services Inc.

Insert the information below for each UBS Financial Services Inc account to be
pledged to secure the Borrower’s credit line.

Full Collateral (Securities) Account Title    Branch    Account Number    FA#  
  1)    Spansion LLC    CP    15255    CPG2       2)                      3)   
                  4)                      5)                      6)          
        

Credit Line Account

Select the type of credit line account:

þ    Variable Credit Line Account

¨    Fixed Credit Line Account

¨    Both

If you do not indicate your preference you will be deemed to have

selected the “Both” option.

 

Account Ownership    Select the Organization/Business Structure:

Is this entity/organization a business that provides commercial goods or
services (i.e., an operating entity? þ  Yes    ¨  No

 

Any changes or corrections to the information on this application must be
initialed by you.

  

¨    Corporation

¨    Corp- Subchapter ‘S’

þ     Limited Liability Company (LLC)

¨    Limited Liability Partnership (LLP)

¨    Limited Liability-Limited Partnership (LLLP)

¨    Sole Proprietorship

¨    Partnership-General

¨    Partnership-Limited

¨    Association

¨    Partnership-Invest Club

¨    Invest Club Membership

  

 

¨    Fed Charter-Credit Union

¨    Foundation-not for profit

¨    Endowment-not for profit

¨    State Charter-S&L Bank

¨    State Charter-Savings Bank

¨    State Charter-Comm Bank

¨    State Charter-Trust Co.

¨    State Charter-Credit Union

¨    State Charter-Indus Loan

¨    Fed Charter-Savings Assoc

¨    Fed Charter-Nat’l Bank

  

 

¨    Fed Charter-Trust Co.

¨    Govt Agency-Federal

¨    Govt Agency-Local Ent

¨    Govt Agency-State

 

Borrower Information

This section should be completed by the Organization/Business.

     

Borrower

Organization/Business Name Spansion LLC

  

Location of Address

þ     Business - Primary

  

¨      Other (please specify)

Organization/Business is (please complete each item that applies):

  

 

1)    þ Incorporated

2)    þ For Profit

  

¨      Unincorporated

¨      Not For Profit

  

Street Address (if a P.O. Box, complete the Additional Address Information on
page 3): 915 DeGuigne Drive

              P.O. Box 3453

Industry Group (e.g., Construction, Service, etc.):   

 

City:    Sunnyvale                        State:    CA  
                      ZIP:  94085

Is the Organization/Business publicly
listed?        ¨  No    þ  Yes;    specify:   

Business Telephone Number:

 

  408-962-2500

                 

NASDAQ

                                              SPSN                      
Exchange (NYSE, AMEX, or NASDAQ)                                            
  Ticker Symbol       Place of Formation / Incorporation         

þ    USA (if formed/incorporated, specify State):

  

DELAWARE

     

¨    Other (specify)

  

 

      TIN:    Date of Incorporation / Establishment:       65-1180482   

    04/15/2003

     

 

HB Rev 11/08 HB LOAD SPEDOC UX E HB V102    ©2008 UBS Bank USA. All rights
reserved. LOGO [g85538ex10_54pg001a.jpg]    Sign and date the application on
page 4



--------------------------------------------------------------------------------

LOGO [g85538logo.jpg]     UBS Bank USA       Variable Credit Line Account
Number: (if applicable)     5V     66035     CP         Fixed Credit Line
Account Number: (if applicable)     5F                     SS# / TIN    

 

              Internal Use Only

 

 

Borrower Financial and Ownership Information              Annual Income:      
Liquid Assets:         Is the Borrower an officer or member of the board of
directors of UBS AG, its subsidiaries or affiliates?*

0

   

$625,506,000

        Net Worth       Fiscal Year End (indicate month)         ¨    Yes    
þ    No    If yes, please specify:

$1,632,448,000

   

DEC

       

 

    

 

Do you receive a substantial amount of your revenue/wealth (over 50%)
(trade/export) from a country outside of the United States?          

Subsidiary or Affiliate

 

    

Employee Name and SS#

 

¨    Yes    þ    No    If yes specify:

 

Country(ies):

 

Does the Borrower own 10% or more of the shares of any publicly traded company?

        Is the Borrower an immediate family member of an executive officer or
member of the board of directors of UBS AG? Immediate family member means a
spouse or any other relative residing in the Borrower’s household to whom the
Borrower lends financial support.         ¨    Yes     þ    No    If yes, please
specify:                

 

    

 

¨    Yes    þ    No    If yes, please specify company and %:          
Subsidiary or Affiliate      Employee Name and SS#

 

 

     

 

 

 

 

%      

       

 

Will any of the loan proceeds be used to repay any debt or obligation owed to,
or purchase an asset from, UBS AG or its subsidiaries or affiliates?

          ¨    Yes     þ    No    If yes, please specify: Are any of the
Borrowers, business owners or directors/principal officers a control person of
UBS AG or its subsidiaries or affiliates?*        

 

Subsidiary or Affiliate

¨    Yes    þ    No    If yes, please specify company and %:        

 

 

     

 

 

 

 

%      

       

 

*For purposes these questions, “control” means a person or entity that either
(a) owns, controls or has the power to vote 25% or more of any class of voting
securities, (b) has the ability to control the election of the majority of the
directors of a company, or (c) has the power to exercise a controlling influence
over management policies. A person or entity is presumed to have control of a
company if the person or entity owns, controls or has the power to vote 10% or
more of any class of voting securities of the company and (i) the person is an
executive officer or director of the company or (ii) no other person has a
greater percentage of that class of voting securities.

 

 

Principal Officer/Beneficial Owner

Complete this section for the Principal Officer(s) of the borrower, or
beneficial owner for an LLC. To include additional principal officers please
photocopy this page and submit it with the application.

 

Prinicipal Officer Name                                             SS#        
Prinicipal Officer Name                                             SS# Dario
Sacomani, EVP & CFO Spansion Inc.           Mark Mohler, Treasurer Spansion Inc.
Country of Citizenship:                Date of Birth    [Date of Birth]        
  Country of Citizenship:                Date of Birth    [Date of Birth]  
þ    USA                              ¨    Other (specify)           þ    USA
                             ¨    Other (specify)   Passport/CEDULA and Green
Card#: (If non-U.S. and no SS# specified)           Passport/CEDULA and Green
Card#: (If non-U.S. and no SS# specified)

[Passport Number]

  /  

 

       

[Passport Number]

  /   

 

  Passport/CEDULA Country of Issuance:           Passport/CEDULA Country of
Issuance:   Street Address:           Street Address: 915 DeGuigne Drive        
  915 DeGuigne Drive City:                            State:          
                  ZIP          
City:                            State:                             ZIP
Sunnyvale                         CA                             94085          
Sunnyvale                            CA                             94085
Telephone Number:                                    
                                                                               
  Telephone Number:                                    
                                                                       

 

HB Rev 11/08 HB LOAD SPEDOC UX E HB V102    2   

©2008 UBS Bank USA.  All rights reserved.

Sign and date the application on page 4



--------------------------------------------------------------------------------

LOGO [g85538logo.jpg]     UBS Bank USA       Variable Credit Line Account
Number: (if applicable)     5V     66035     CP         Fixed Credit Line
Account Number: (if applicable)     5F                     SS# / TIN    

 

Credit Line Account Features               Internal Use Only

Check Writing         Alternate Mailing Address for Checks If you would like to
receive Credit Line checks for your credit line account, please enroll below:   
     Print the mailing address for the delivery of checks if different from the
address on the checks:

 

¨  Check here if you would like Credit Line checks.

       

 

Check will be in the name of the Borrower.        

 

Please print the address that you would like to appear on your checks.        

 

 

        Wire Instructions for Loan Payment: (In US Dollars)

 

        Bank Name: UBS AG

 

        Wire System Address: ABA 026007993        

 

For Further Credit to the Account of: UBS Bank USA

        Account Number: 101-WA-792479-000        

 

For the Benefit of: Full Name

          Account Number: 5[F or V] 00000

 

Senior Political Affiliation I)   Is client, any authorized signatories,
beneficial owners, trustees, power of attorneys of other individuals with
authority to effect transactions a current U.S. political official (as defined
in B below)? þ No ¨ Yes if yes, complete:  

A)  Official’s Name:                                 
                                         
                                                

     

B)  Current Position:

  ¨   President   ¨    Vice President   ¨   US Cabinet Member     ¨  
Member of the House of Representatives            ¨   Supreme Court Justice    
¨   Chairman of the Joint Chiefs of Staff        ¨   Governor     ¨   Senator  
        

C)  Relationship to Client(s):

  ¨   Self   ¨    Immediate family member       ¨   Close associate     ¨  
Associated with business or trust     II)   Is client, any authorized
signatories, beneficial owners, trustees, power of attorneys or other
individuals with authority to effect transactions, or any of their immediate
family members or close associates a current or former Senior non-U.S. political
official, or Senior/Influential representative of a major non-U.S. political
party or state owned enterprise of national importance? þ No ¨ Yes if yes,
complete:  

Political Official’s Name:                                
                                         
                                           

     

Current or Former Position:                                
                                         
                                       

     

Relationship to Client(s):

  ¨   Self   ¨    Immediate family member   ¨   Close associate     ¨  
Associated with business or trust    

 

 

 

Duplicate Party Addendum               Complete this section for each Duplicate
Party to receive a duplicate credit line account statement.              

Internal Location Code (UBS Financial Services, Inc. use only)

     

Name:

    Country of Citizenship:               ¨    USA   ¨    Other(specify):  

 

Street Address         City:        State:    ZIP:

 

   

 

  

                 

  

                 

                           

 

Additional Address Information

              If the Borrower’s mailing address is a P.O. Box please provide a
legal residence address below.

First Name:

     

   

Last Name:

                                                                  

   

Street Address:

     

Location of Address                   ¨    Business - Primary        

 

¨    Business - Secondary         City:        State:    ZIP:        

 

  

                 

  

                 

¨    Other (Specify)    

 

             

 

      HB Rev 11/08 HB LOAD SPEDOC UX E HB V102    3   

©2008 UBS Bank USA  All rights reserved.

Sign and date the application on page 4

 



--------------------------------------------------------------------------------

LOGO [g85538logo.jpg]     UBS Bank USA       Variable Credit Line Account
Number: (if applicable)     5V     66035     CP         Fixed Credit Line
Account Number: (if applicable)     5F                     SS# / TIN    

 

Credit Line Agreement               Internal Use Only

 

 

Borrower Agreement

BY SIGNING BELOW, THE BORROWER UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT:

 

A

The Borrower has received and read a copy of this Borrower Agreement, the
attached Credit Line Account Application and Agreement (including the Credit
Line Agreement following this Borrower Agreement) and the Loan Disclosure
Statement explaining the risk factors that the Borrower should consider before
obtaining a loan secured by the Borrower securities account. The Borrower agrees
to be bound by the terms and conditions contained in the Credit Line Account
Application and Agreement (including the Credit Line Agreement following this
Borrower Agreement) (which terms and conditions are incorporated by reference).
Capitalized terms used in this Borrower Agreement have the meanings set forth in
the Credit Line Agreement.

B

THE BORROWER UNDERSTANDS AND AGREES THAT UBS BANK USA MAY DEMAND FULL OR PARTIAL
PAYMENT OF THE CREDIT LINE OBLIGATIONS, AT ITS SOLE OPTION AND WITHOUT CAUSE, AT
ANY TIME, AND THAT NEITHER FIXED RATE ADVANCES NOR VARIABLE RATE ADVANCES ARE
EXTENDED FOR ANY SPECIFIC TERM OR DURATION. THE BORROWER UNDERSTANDS AND AGREES
THAT ALL ADVANCES ARE SUBJECT TO COLLATERAL MAINTENANCE REQUIREMENTS. THE
BORROWER UNDERSTANDS THAT UBS BANK USA MAY, AT ANY TIME, IN ITS DISCRETION.
TERMINATE AND CANCEL THE CREDIT LINE REGARDLESS OF WHETHER OR NOT AN EVENT HAS
OCCURRED.

C

UNLESS DISCLOSED IN WRITING TO UBS BANK USA AT THE TIME OF THIS AGREEMENT, AND
APPROVED BY UBS BANK USA, THE BORROWER AGREES NOT TO USE THE PROCEEDS OF ANY
ADVANCE EITHER TO PURCHASE, CARRY OR TRADE IN SECURITIES OR TO REPAY ANY DEBT
(I) USED TO PURCHASE, CARRY OR TRADE IN SECURITIES OR (II) TO ANY AFFILIATE OF
UBS BANK USA. THE BORROWER WILL BE DEEMED TO REPEAT THIS AGREEMENT EACH TIME THE
BORROWER REQUESTS AN ADVANCE.

D

THE BORROWER UNDERSTANDS THAT BORROWING USING SECURITIES AS COLLATERAL ENTAILS
RISKS. SHOULD THE VALUE OF THE SECURITIES IN THE COLLATERAL ACCOUNT DECLINE
BELOW THE REQUIRED COLLATERAL MAINTENANCE REQUIREMENTS, UBS BANK USA MAY REQUIRE
THAT THE BORROWER POST ADDITIONAL COLLATERAL REPAY PART OR ALL OF THE BORROWER’S
LOAN AND/OR SELL THE BORROWER’S SECURITIES. ANY REQUIRED LIQUIDATIONS MAY
INTERRUPT THE BORROWER’S LONG-TERM INVESTMENT STRATEGIES AND MAY RESULT IN
ADVERSE TAX CONSEQUENCES.

E

Neither UBS Bank USA nor UBS Financial Services Inc. provides legal or tax
advice and nothing herein shall be construed as providing legal or tax advice.

F

Upon execution of this Credit Line Account Application and Agreement, the
Borrower declares that all of the information requested in the Application and
supplied by the Borrower is true and accurate and further agrees to promptly
notify UBS Bank USA in writing of any material changes to any or all of the
information contained in the Application including information relating to the
Borrower’s financial situation.

G

Subject to any applicable financial privacy laws and regulations, data regarding
the Borrower and the Borrower’s securities accounts may be shared with UBS Bank
USA affiliates. Subject to any applicable financial privacy laws and
regulations, the Borrower requests that UBS Bank USA share such personal
financial data with non-affiliates of UBS Bank USA as is necessary or advisable
to effect, administer or enforce, or service, process or maintain, all
transactions and accounts contemplated by this Agreement.

H

The Borrower authorizes UBS Bank USA and UBS Financial Services Inc. to obtain a
credit report or other credit references concerning the Borrower (including
making verbal or written inquiries concerning credit history) or to otherwise
verify or update credit information given to UBS Bank USA at any time. The
Borrower authorizes the release of this credit report or other information to
UBS Bank USA affiliates as it deems necessary or advisable to effect, administer
or enforce, or to service, process or maintain all transactions and accounts
contemplated by this Agreement, and for the purpose of offering additional
products, from time to time, to the Borrower. The Borrower authorizes UBS Bank
USA

 

to exchange Borrower information with any party it reasonably believes is
conducting a legitimate credit inquiry in accordance with the Fair Credit
Reporting Act. UBS Bank USA may also share credit or other transactional
experience with the Borrower’s designated UBS Financial Services Inc Financial
Advisor or other parties designated by the Borrower.

I

UBS Bank USA is subject to examination by various Federal, state and
self-regulatory organizations and the books and records maintained by UBS Bank
USA are subject to inspection and subpoena by these regulators and by federal,
state, and local law enforcement officials. The Borrower also acknowledges that
such regulators and officials may, pursuant to treaty or other arrangements, in
turn disclose such information to the officials or regulators of other
countries, and that U.S. courts may be required to compel UBS Bank USA to
disclose such information to the officials or regulators of other countries. The
Borrower agrees that UBS Bank USA may disclose to such regulators and officials
information about the Borrower and transactions in the credit line account or
other accounts UBS Bank USA without notice to the Borrower. In addition, UBS
Bank USA may in the context of a private dispute be required by subpoena or
other judicial process to disclose information or produce documentation related
to the Borrower, the credit line account or other accounts at UBS Bank USA. The
Borrower acknowledges and agrees that UBS Bank USA reserves the right, in its
sole discretion, to respond to subpoena and judicial process as it deems
appropriate.

J

To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each person who opens an account. When
the Borrrower opens an account with UBS Bank USA, UBS Bank USA will ask for the
Borrower’s name, address, and other information that will allow UBS Bank USA to
identify the Borrower. UBS Bank USA may also ask to see other identifying
documents. UBS Financial Services Inc. and UBS Bank USA are firmly committed to
compliance with all applicable laws, rules and regulations, including those
related to combating money laundering. The Borrower understands and agrees that
the Borrower must take all necessary steps to comply with the anti-money
laundering laws, rules and regulations of the Borrower’s country of origin,
country of residence and the situs of the Borrower’s transaction.

K

UBS Bank USA and its affiliates will act as creditors and, accordingly, their
interests may be inconsistent with, and potentially adverse to, the Borrower’s
interests. As a lender and consistent with normal lending practice, UBS Bank USA
may take any steps necessary to perfect its interest in the Credit Line, issue a
call for additional collateral or force the sale of the Borrower’s securities if
the Borrower’s actions or inactions call the Borrower’s creditworthiness into
question. Neither UBS Bank USA nor UBS Financial Services Inc. will act as
Client’s investment advisor with respect to any liquidation. In fact UBS Bank
USA will act as a creditor and UBS Financial Services Inc. will act as a
securities intermediary

L

The Borrower understands that, if the Collateral Account is a managed account
with UBS Financial Services Inc., (i) in addition to any fees payable to UBS
Financial Services Inc. in connection with the Borrower’s managed account,
interest will be payable to the Bank on an amount advanced to the Borrower in
connection with the Credit Line Account, and (ii) the performance of the managed
account might not exceed the managed account fees and the interest expense
payable to the Bank in which case the Borrower’s overall rate of return will be
less than the costs associated with the managed account.

M

UBS Bank USA may provide copies of all credit line account statements to UBS
Financial Services Inc. and to any Guarantor. The Borrower acknowledges and
agrees that UBS Bank USA may share any and all information regarding the
Borrower and the Borrower’s accounts at UBS Bank USA with UBS Financial Services
Inc. UBS Financial Services Inc. may provide copies of all statements and
confirmations concerning each Collateral Account to UBS Bank USA at such times
and in such manner as UBS Bank USA may request and may share with UBS Bank USA
any and all information regarding the Borrower and the Borrower’s accounts with
UBS Financial Services Inc.


 

IN WITNESS WHEREOF, the undersigned (“Borrower”) has signed this Agreement, or
has caused this Agreement to be signed in its name by its duly authorized
representatives, as of the date indicated below.    DATE: 12/23/08            

Name of Borrower: Spansion LLC–

 

By:  

/s/ Eric Branderiz

   

Title : Corporate VP & Corporate Controller Spansion Inc. Managing Member
Spansion LLC

  (Signature of Authorized Signatory of Borrower) Eric Branderiz    

(Title of Authorized Signatory of Borrower)

By:  

/s/ Mark Mohler

   

Title: Treasurer Spansion Inc. Managing Member Spansion LLC

  (Signature of Authorized Signatory of Borrower)* Mark Mohler    

(Title of Authorized Signatory of Borrower)

The authorized signatory of the Borrower must be one of the Authorized Persons
designated on the applicable UBS Bank USA supplemental form executed by the
Borrower (e.g., the Supplemental Corporate Resolution Form (HP Form)).

 

HB Rev 11/08 HB LOAD SPEDOC UX E HB V102    4   

©2008 UBS Bank USA  All rights reserved.

Sign and date the application on page 4



--------------------------------------------------------------------------------

LOGO [g85538logo.jpg]     UBS Bank USA       Variable Credit Line Account
Number: (if applicable)     5V     66035     CP         Fixed Credit Line
Account Number: (if applicable)     5F                     SS# / TIN    

 

Credit Line Agreement               Internal Use Only

 

 

Credit Line Agreement - Demand Facility

THIS CREDIT LINE AGREEMENT (as it may be amended, supplemented or otherwise
modified from time to time, this “Agreement”) is made by and between the party
or parties signing as the Borrower on the Application to which this Agreement is
attached (together and individually, the “Borrower”) and UBS Bank USA (the
“Bank”) and, together with the Application, establishes the terms and conditions
that will govern the uncommitted demand loan facility made available to the
Borrower by the Bank. This Agreement becomes effective upon the earlier of (i)
notice from the Bank (which notice may be oral or written) to the Borrower that
the Credit Line has been approved and (ii) the Bank making an Advance to the
Borrower.

 

1) Definitions

 

  -  

“Advance” means any Fixed Rate Advance or Variable Rate Advance made by the Bank
pursuant to this Agreement.

 

  -  

“Advance Advice” means a written or electronic notice by the Bank, sent to the
Borrower, the Borrower’s financial advisor at UBS Financial Services Inc. or any
other party designated by the Borrower to receive the notice, confirming that a
requested Advance will be a Fixed Rate Advance and specifying the amount, fixed
rate of interest and Interest Period for the Fixed Rate Advance.

 

  -  

“Application” means the Credit Line Account Application and Agreement that the
Borrower has completed and submitted to the bank and into which this Agreement
is incorporated by reference.

 

  -  

“Approved Amount” means the maximum principal amount of Advances that is
permitted to be outstanding under the Credit Line at any time, as specified in
writing by the Bank.

 

  -  

“Breakage Costs” and “Breakage Fee” have the meaning specified in Section 6(b).

 

  -  

“Business Day” means a day on which both of the Bank and UBS Financial Services
Inc. are open for business. For notices and determinations of LIBOR, Business
Day must also be a day for trading by and between banks in U.S. dollar deposits
in the London interbank market.

 

  -  

“Collateral” has the meaning specified in Section 8(a).

 

  -  

“Collateral Account” means, individually and collectively, each account of the
Borrower or Pledgor at UBS Financial Services Inc. or UBS International Inc., as
applicable, that is either identified as a Collateral Account on the Application
to which this Agreement is attached or subsequently identified as a Collateral
Account by the Borrower or Pledgor, either directly or indirectly through the
Borrower’s or Pledgor’s UBS Financial Services Inc. financial advisor, together
with all successors to those identified accounts, irrespective of whether the
successor account bears a different name or account number.

 

  -  

“Credit Line” has the meaning specified in Section 2(a).

 

  -  

“Credit Line Account” means each Fixed Rate Account and each Variable Rate
Account of the Borrower that is established by the Bank in connection with this
Agreement and either identified on the Application or subsequently identified as
a Credit Line Account by the Bank by notice to the Borrower, together with all
successors to those identified accounts, irrespective of whether any successor
account bears a different name or account number.

 

  -  

“Credit Line Obligations” means, at any time of determination, the aggregate of
the outstanding principal amounts of all Advances, together with all accrued but
unpaid interest on the outstanding principal amounts, any and all fees or other
charges payable in connection with the Advances and any costs of collection
(including reasonable attorneys’ fees) and other amounts payable by the Borrower
under this Agreement, and any and all other present or future obligations of the
Borrower and the other respective Loan

 

Parties under this Agreement and the related agreements, whether absolute or
contingent, whether or not due or mature.

 

  -  

“Event” means any of the events listed in Section 10.

 

  -  

“Fixed Rate Advance” means any advance made under the Credit Line that accrues
interest at a fixed rate.

 

  -  

“Guarantor” means any party who guaranties the payment and performance of the
Credit Line Obligations.

 

  -  

“Guaranty Agreement” means an agreement pursuant to which a Guarantor agrees to
guaranty payment of the Credit Line Obligations.

 

  -  

“Interest Period” means, for a Fixed Rate Advance, the number of days, weeks or
months requested by the Borrower and confirmed in the Advance Advice relating to
the Fixed Rate Advance, commencing on the date of (i) the extension of the Fixed
Rate Advance or (ii) any renewal of the Fixed Rate Advance and, in each case,
ending on the last day of the period. If the last day is not a Business Day,
then the Interest Period will end on the immediately succeeding Business Day. If
the last Business Day would fall in the next calendar month, the Interest Period
will end on the immediately preceding Business Day. Each monthly or longer
Interest Period that commences on the last Business Day of a calendar month (or
on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) will end on the last Business Day of the
appropriate calendar month.

 

  -  

“Joint Borrower” has the meaning specified in Section 7(a).

 

  -  

“LIBOR” means, as of any date of determination for Variable Rate Advances, the
prevailing London Interbank Offered Rate for deposits in U.S. dollars having a
maturity of 30 days as published in The Wall Street Journal “Money Rates” Table
on the date of the Advance.

If the rate ceases to be regularly published by The Wall Street Journal, LIBOR
will be determined by the Bank in its sole and absolute discretion. For any day
that is not a Business Day, LIBOR will be the applicable LIBOR in effect
immediately prior to the day.

 

  -  

“Loan Party” means each Borrower, Guarantor and Pledgor, each in their
respective capacities under this Agreement or any related agreement.

 

  -  

“Person” means any natural person, company, corporation, firm, partnership,
joint venture, limited liability company or limited liability partnership,
association, organization or any other legal entity.

 

  -  

“Pledgor” means each Person who pledges to the Bank any Collateral to secure the
Credit Line Obligations (or to secure the obligations of any Guarantor with
respect to the guaranty of the Credit Line Obligations). Pledgors will include
(i) each Borrower who pledges Collateral to secure the Credit Line Obligations,
(ii) each Guarantor who has pledged collateral to secure the Credit Line
Obligations or its obligations under a Guaranty Agreement, (iii) any spouse of a
Borrower who executes a spouse’s pledge and consent agreement with respect to a
jointly held collateral account, (iv) any other joint account holder who
executes a joint account holder pledge and consent agreement with respect to a
jointly held


 

HB Rev 11/08 HB LOAD SPEDOC UX E HB V102    5   

©2008 UBS Bank USA  All rights reserved.

Sign and date the application on page 4



--------------------------------------------------------------------------------

LOGO [g85538logo.jpg]     UBS Bank USA       Variable Credit Line Account
Number: (if applicable)     5V     66035     CP         Fixed Credit Line
Account Number: (if applicable)     5F                     SS# / TIN    

 

Credit Line Agreement               Internal Use Only

 

 

collateral account, and (v) any other Person who executes a pledge agreement
with respect to the Credit Line.

 

  -  

“Premier Credit Line” means any Credit Line with an Approved Amount equal to or
greater than $100,000.

 

  -  

“Prime Credit Line” means any Credit Line with an Approved Amount less than
$100,000.

 

  -  

“Prime Rate” means the floating “Prime Rate” as published in The Wall Street
Journal “Money Rates” Table from time to time. The Prime Rate will change as and
when the Prime Rate as published in The Wall Street Journal changes. In the
event that The Wall Street Journal does not publish a Prime Rate, the Prime Rate
will be the rate as determined by the Bank in its sole and absolute discretion.

 

  -  

“Securities Intermediary” has the meaning specified in Section 9.

 

  -  

“UBS Bank USA Fixed Funding Rate” means, as of any date of determination for
Fixed Rate Advances, an internally computed rate established from time-to-time
by the Bank, in its sole discretion, based upon the LIBOR swap curve for a
corresponding period as well as the Bank’s assessment of other lending rates
charged in the financial markets.

 

  -  

“UBS Financial Services Inc.” means UBS Financial Services Inc. and its
successors.

 

  -  

“UBS-I means UBS International Inc. and its successors.

 

  -  

“Variable Rate Advance” means any advance made under the Credit Line that
accrues interest at a variable rate.”

 

2)

Establishment of Credit Line; Termination

 

  a)

Upon the effectiveness of this Agreement, the Bank establishes an UNCOMMITTED,
DEMAND revolving line of credit (the “Credit Line”) in an amount up to the
Approved Amount. The Bank may, from time to time upon request of the Borrower,
without obligation and in its sole and absolute discretion, authorize and make
one or more Advances to the Borrower. The Borrower acknowledges that the Bank
has no obligation to make any Advances to the Borrower. The Bank may carry each
Variable Rate Advance in a Variable Rate Account and may carry each Fixed Rate
Advance in a Fixed Rate Account, but all Advances will constitute extensions of
credit pursuant to a single Credit Line. The Approved Amount will be determined,
and may be adjusted from time to time, by the Bank in its sole and absolute
discretion.

 

  b)

THE BORROWER AND EACH OTHER LOAN PARTY UNDERSTAND AND AGREE THAT THE BANK MAY
DEMAND FULL OR PARTIAL PAYMENT OF THE CREDIT LINE OBLIGATIONS, AT ITS SOLE AND
ABSOLUTE DISCRETION AND WITHOUT CAUSE, AT ANY TIME, AND THAT NEITHER FIXED RATE
ADVANCES NOR VARIABLE RATE ADVANCES ARE EXTENDED FOR ANY SPECIFIC TERM OR
DURATION.

 

  c)

UNLESS DISCLOSED IN WRITING TO THE BANK AT THE TIME OF THE APPLICATION, AND
APPROVED BY THE BANK, THE BORROWER AGREES NOT TO USE THE PROCEEDS OF ANY ADVANCE
EITHER TO PURCHASE, CARRY OR TRADE IN SECURITIES OR TO REPAY ANY DEBT (I) USED
TO PURCHASE, CARRY OR TRADE IN SECURITIES OR (II) TO ANY AFFILIATE OF THE BANK.
THE BORROWER WILL BE DEEMED TO REPEAT THE AGREEMENT IN THIS SECTION 2(C) EACH
TIME IT REQUESTS AN ADVANCE.

 

  d)

Prior to the first Advance under the Credit Line, the Borrower must sign and
deliver to the Bank a Federal Reserve Form U-1 and all other documentation as
the Bank may require. The Borrower acknowledges that neither the Bank nor any of
its affiliates has advised the Borrower in any manner regarding the purposes for
which the Credit Line will be used.

 

  e)

The Borrower consents and agrees that, in connection with establishing the
Credit Line Account, approving any Advances to the Borrower or for any other
purpose associated with the Credit Line, the Bank may obtain a consumer or other
credit report from a credit reporting agency relating to the Borrower’s credit
history. Upon request by the Borrower, the Bank will inform the Borrower: (i)
whether or not a consumer or other credit report was requested; and (ii) if so,
the name and address of the consumer or other credit reporting agency that
furnished the report.

 

  f)

The Borrower understands that the Bank will, directly or indirectly, pay a
portion of the interest that it receives to the Borrower’s financial advisor at
UBS Financial Services Inc. or one of its affiliates. To the extent permitted by
applicable law, the Bank may also charge the Borrower fees for establishing and
servicing the Credit Line Account.

 

  g)

Following each month in which there is activity in the Borrower’s Credit Line
Account in amounts greater than $1, the Borrower will receive an account
statement showing the new balance, the amount of any new Advances, year to date
interest charges, payments and other charges and credits that have been
registered or posted to the Credit Line Account.

 

  h)

Each of the Loan Parties understands and agrees that the Bank may, at any time,
in its sole and absolute discretion, terminate and cancel the Credit Line
regardless of whether or not an Event has occurred. In the event the Bank
terminates and cancels the Credit Line the Credit Line Obligations shall be
immediately due and payable in full. If the Credit Line Obligations are not paid
in full, the Bank shall have the right, at its option, to exercise any or all of
its remedies described in Section 10 of this Agreement.

 

3)

Terms of Advances

 

  a)

Advances made under this Agreement will be available to the Borrower in the
form, and pursuant to procedures, as are established from time to time by the
Bank in its sole and absolute discretion. The Borrower and each Loan Party agree
to promptly provide all documents, financial or other information in connection
with any Advance as the Bank may request. Advances will be made by wire transfer
of funds to an account as specified in writing by the Borrower or by any other
method agreed upon by the Bank and the Borrower. The Borrower acknowledges and
agrees that the Bank will not make any Advance to the Borrower unless the
collateral maintenance requirements that are established by the Bank in its sole
and absolute discretion have been satisfied.

 

  b)

Each Advance made under a Premier Credit Line will be a Variable Rate Advance
unless otherwise designated as a Fixed Rate Advance in an Advance Advice sent by
the Bank to the Borrower. The Bank will not designate any Advance as a Fixed
Rate Advance unless it has been requested to do so by the Borrower (acting
directly or indirectly through the Borrower’s UBS Financial Services Inc.
financial advisor or other agent designated by the Borrower and acceptable to
the Bank). Each Advance Advice will be conclusive and binding upon the Borrower,
absent manifest error, unless the Borrower otherwise notifies the Bank in
writing no later than the close of business, New York time, on the third
Business Day after the Advance Advice is received by the Borrower.


 

HB Rev 11/08 HB LOAD SPEDOC UX E HB V102    6   

©2008 UBS Bank USA  All rights reserved.

Sign and date the application on page 4



--------------------------------------------------------------------------------

LOGO [g85538logo.jpg]     UBS Bank USA       Variable Credit Line Account
Number: (if applicable)     5V     66035     CP         Fixed Credit Line
Account Number: (if applicable)     5F                     SS# / TIN    

 

Credit Line Agreement               Internal Use Only

 

 

  c)

Each Advance made under a Prime Credit Line will be a Variable Advance.

 

  d)

Unless otherwise agreed by the Bank: (i) all Fixed Rate Advances must be in an
amount of at least $100,000; and (ii) all Variable Rate Advances taken by wire
transfer must be in an amount of at least $2,500. If the Borrower is a natural
person, the initial Variable Rate Advance under the Credit Line must be in an
amount equal to at least $25,001 (the “Initial Advance Requirement”). If the
Initial Advance requested by the Borrower is made in the form of a check drawn
on the Credit Line that does not satisfy the Initial Advance Requirement, then,
in addition to and not in limitation of the Bank’s rights, remedies, powers or
privileges under this Agreement or applicable law, the Bank may, in its sole and
absolute discretion:

 

  (i)

pay the check drawn by the Borrower if, prior to paying that check, the Bank
makes another Advance to the Borrower, which Advance shall be in an amount not
less than $25,001; or

  (ii)

pay the check drawn by the Borrower; or

  (iii)

decline to pay (bounce) the check.

If the Bank elects option (ii), no interest shall accrue on the amount of the
Advance made by paying the check, and the amount of that Advance shall be due
and payable to the Bank immediately (with or without demand by the Bank).

 

4)

Interest

 

  a)

Each Fixed Rate Advance will bear interest at a fixed rate and for the Interest
Period each as specified in the related Advance Advice. The rate of interest
payable on each Fixed Rate Advance will be determined by adding a percentage
rate to the UBS Bank USA Fixed Funding Rate, as of the date that the fixed rate
is determined.

 

  b)

Each Variable Rate Advance under a Premier Credit Line will bear interest at a
variable rate equal to LIBOR, adjusted daily, plus the percentage rate that
(unless otherwise specified by the Bank in writing) is shown on Schedule I below
for the Approved Amount of the Credit Line. For Premier Credit Lines, the rate
of interest payable on Variable Rate Advances is subject to change without
notice in accordance with fluctuations in LIBOR and in the Approved Amount. On
each day that LIBOR changes or the Approved amount crosses one of the thresholds
that is indicated on Schedule I (or that is otherwise specified by the Bank in
writing), the interest rate on all Variable Rate Advances will change
accordingly.

 

  c)

Each Variable Rate Advance under a Prime Credit Line will bear interest at a
variable rate equal to the Prime Rate, adjusted daily, plus the percentage rate
that (unless otherwise specified by the Bank in writing) is shown on the
attached Schedule II and that corresponds to the aggregate principal amount
outstanding under the Prime Credit Line on that day. For Prime Credit Lines, the
rate of interest payable on Variable Rate Advances is subject to change without
notice in accordance with fluctuations in the Prime Rate and in the aggregate
amount outstanding under the Prime Credit Line. On each date that the Prime Rate
changes or the aggregate principal amount outstanding under the Prime Credit
Line crosses one of the thresholds that is indicated on Schedule II (or that is
otherwise specified by the Bank in writing), the interest rate on all Variable
Rate Advances will change accordingly.

 

5)

Payments

 

  a)

Each Fixed Rate Advance will be due and payable in full ON DEMAND or, if not
earlier demanded by the Bank, on the last day of the applicable Interest Period.
Any Fixed Rate Advance as to which the Bank has not made a demand for payment
and

 

that is not paid in full or renewed, which renewal is in the sole and absolute
discretion of the Bank, (pursuant to procedures as may be established by the
Bank) as another Fixed Rate Advance on or before the last day of its Interest
Period, will be automatically renewed on that date as a U.S. dollar denominated,
Variable Rate Advance in an amount (based, in the case of any conversion of a
non-U.S. dollar denominated Fixed Rate Advance, upon the applicable, spot
currency exchange rate as of the maturity date, as determined by the Bank) equal
to the unpaid principal balance of the Fixed Rate Advance plus any accrued but
unpaid interest on the Fixed Rate Advance, which Variable Rate Advance will then
accrue additional interest at a variable rate as provided in this Agreement.

 

  b)

Each Variable Rate Advance will be due and payable ON DEMAND.

 

  c)

The Borrower promises to pay the outstanding principal amount of each Advance,
together with all accrued but unpaid interest on each Advance, any and all fees
or other charges payable in connection with each Advance, on the date the
principal amount becomes due (whether by reason of demand, the occurrence of a
stated maturity date, by reason of acceleration or otherwise). The Borrower
further promises to pay interest in respect of the unpaid principal balance of
each Advance from the date the Advance is made until it is paid in full. All
interest will be computed on the basis of the number of days elapsed and a
360-day year. Interest on each Advance will be payable in arrears as follows:

 

  (i)

for Fixed Rate Advances – on the last day of the Interest Period (or if the
Interest Period is longer than three months, on the last day of each three month
period following the date of the Advance) and on each date that all or any
portion of the principal amount of the Fixed Rate Advance becomes due or is
paid; and

  (ii)

for Variable Rate Advances – on the twenty-second day of each month other than
December, and on the thirty-first day of December, and on each date that all or
any portion of the principal amount of the Variable Rate Advance becomes due or
is paid.

To the extent permitted by law, and without limiting any of the Bank’s other
rights and remedies under the Agreement, interest charges on any Advance that
are not paid when due will be treated as principal and will accrue interest at a
variable rate from the date the payment of interest was due until it is repaid
in full.

 

  d)

All payments of principal, interest or other amounts payable under this
Agreement will be made in immediately available funds and in the same currency
in which the Advance was made, which unless otherwise agreed by the Bank, will
be U.S. dollars, UBS Financial Services Inc. or UBS International Inc., as
applicable, may act as collecting and servicing agent for the Bank for the
Advances. All payments will be made by wire transfer of funds to an account
specified by the Bank or by another method agreed upon by the Bank and the
Borrower. Upon receipt of all payments, the Bank will credit the same to the
Credit Line Account. The Bank shall apply the proceeds of any payments in the
following order; first to any Breakage Costs, Breakage Fee, other fees, costs of
collection and expenses, second to the outstanding principal amount of the
related Advance and third to accrued interest.

 

  e)

All payments must be made to the Bank free and clear of any and all present and
future taxes (including withholding taxes), levies, imposts, duties, deductions,
fees, liabilities and similar charges other than those imposed on the overall
net income of the Bank. If so requested by the Bank, the Borrower will deliver
to the Bank the original or a certified copy of each receipt evidencing payment
of any taxes or, if no taxes are payable in respect of any payment


 

HB Rev 11/08 HB LOAD SPEDOC UX E HB V102    7   

©2008 UBS Bank USA  All rights reserved.

Sign and date the application on page 4



--------------------------------------------------------------------------------

LOGO [g85538logo.jpg]     UBS Bank USA       Variable Credit Line Account
Number: (if applicable)     5V     66035     CP         Fixed Credit Line
Account Number: (if applicable)     5F                     SS# / TIN    

 

Credit Line Agreement               Internal Use Only

 

 

 

under this Agreement, a certificate from each appropriate taxing authority, or
an opinion of counsel in form and substance and from counsel acceptable to the
Bank in its sole and absolute discretion, in either case stating that the
payment is exempt from or not subject to taxes. If any taxes or other charges
are required to be withheld or deducted from any amount payable by the Borrower
under this Agreement, the amount payable will be increased to the amount which,
after deduction from the increased amount of all taxes and other charges
required to be withheld or deducted from the amount payable, will yield to the
Bank the amount stated to be payable under this Agreement. If any of the taxes
or charges are paid by the Bank, the Borrower will reimburse the Bank on demand
for the payments, together with all interest and penalties that may be imposed
by any governmental agency. None of the Bank, UBS Financial Services Inc., UBS-I
or their respective employees has provided or will provide legal advice to the
Borrower or any Loan Party regarding compliance with (or the implications of the
Credit Line and the related guaranties and pledges under) the laws (including
tax laws) of the jurisdiction of the Borrower or any Loan Party or any other
jurisdiction. The Borrower and each Loan Party are and shall be solely
responsible for, and the Bank shall have no responsibility for, the compliance
by the Loan Parties with any and all reporting and other requirements arising
under applicable laws.

 

  f)

In no event will the total interest and fees, if any, charged under this
Agreement exceed the maximum interest rate or total fees permitted by law. In
the event any excess interest or fees are collected, the same will be refunded
or credited to the Borrower. If the amount of interest payable by the Borrower
for any period is reduced pursuant to this Section 5(f), the amount of interest
payable for each succeeding period will be increased to the maximum rate
permitted by law until the amount of the reduction has been received by the
Bank.

 

6)

Prepayments; Breakage Charges

 

  a)

The Borrower may repay any Variable Rate Advance at any time, in whole or in
part, without penalty.

 

  b)

The Borrower may repay any Fixed Rate Advance, in whole or in part. The Borrower
agrees to reimburse the Bank, immediately upon demand, for any loss or cost
(“Breakage Costs”) that the Bank notifies the Borrower has been incurred by the
Bank as a result of (i) any payment of the principal of a Fixed Rate Advance
before the expiration of the Interest Period for the Fixed Rate Advance (whether
voluntarily, as a result of acceleration, demand or otherwise), or (ii) the
Customer’s failure to take any Fixed Rate Advance on the date agreed upon,
including any loss or cost (including loss of profit or margin) connected with
the Bank’s re-employment of the amount so prepaid or of those funds acquired by
the Bank to fund the Advance not taken on the agreed upon date.

Breakage Costs will be calculated by determining the differential between the
stated rate of interest (as determined in accordance with Section 4(a) of the
Agreement) for the Fixed Rate Advance and prevailing UBS Bank USA Fixed Funding
Rate and multiplying the differential by the sum of the outstanding principal
amount of the Fixed Rate Advance (or the principal amount of Fixed Rate Advance
not taken by the Borrower) multiplied by the actual number of days remaining in
the interest Period for the Fixed Rate Advance (based upon a 360-day year). The
Borrower also agrees to promptly pay to the Bank an administrative fee
(“Breakage Fee”) in connection with any permitted or required prepayment. The
Breakage Fee will be calculated by multiplying the outstanding principal amount
of the Fixed Rate Advance (or the principal amount of Fixed Rate Advance not
taken by the Borrower) by two basis points (0.02%) (with a minimum Breakage Fee
of $100.00). Any written notice from the Bank as to the amount of the loss or
cost will be conclusive absent manifest error.

 

7)

Joint Credit Line Account Agreement; Suspension and Cancellation

 

  a)

If more than one Person is signing this Agreement as the “Borrower”, each party
(a “Joint Borrower”) will be jointly and severally liable for the Credit Line
Obligations, regardless of any change in business relations, divorce, legal
separation, or other legal proceedings or in any agreement that may affect
liabilities between the parties. Except as provided below for the reinstatement
of a suspended or cancelled Credit Line, and unless otherwise agreed by the Bank
in writing, the Bank may rely on, and each Joint Borrower will be responsible
for, requests for Advances, directions, instructions and other information
provided to the Bank by any Joint Borrower.

 

  b)

Any Joint Borrower may request the Bank to suspend or cancel the Credit Line by
sending the Bank a written notice of the request addressed to the Bank at the
address shown on the Borrower’s periodic Credit Line Account statements. Any
notice will become effective three Business Days after the date that the Bank
receives it, and each Joint Borrower will continue to be responsible for paying:
(i) the Credit Line Obligations as of the effective date of the notice, and
(ii) all Advances that any Joint Borrower has requested but that have not yet
become part of the Credit Line Obligations as of the effective date of the
notice. No notice will release or in any other way affect the Bank’s interest in
the Collateral. All subsequent requests to reinstate credit privileges must be
signed by all Joint Borrowers comprising the Borrower, including the Joint
Borrower requesting the suspension of credit privileges. Any reinstatement will
be granted or denied in the sole and absolute discretion of the Bank.

 

  c)

All Credit Line Obligations will become immediately due and payable in full as
of the effective date of any suspension or cancellation of the Credit Line. The
borrower will be responsible for the payment of all charges incurred on the
Advances after the effective date. The Bank will not release any Loan Party from
any of the obligations under this Agreement or any related agreement until the
Credit Line Obligations have been paid in full and this Agreement has been
terminated.

 

8)

Collateral; Grant of Security Interest; Set-off

 

  a)

To secure payment or performance of the Credit Line Obligations, the Borrower
assigns, transfers and pledges to the Bank, and grants to the Bank a first
priority lien and security interest in the following assets and rights of the
Borrower, wherever located and whether owned now or acquired or arising in the
future: (i) each Collateral Account; (ii) any and all money, credit balances,
certificated and uncertificated securities, security entitlements, commodity
contracts, certificates of deposit, instruments, documents, partnership
interests, general intangibles, financial assets and other investment property
now or in the future credited to or carried, held or maintained in any
Collateral Account; (iii) any and all over-the-counter options, futures, foreign
exchange, swap or similar contracts between the Borrower and either UBS
Financial Services Inc. or any of its affiliates; (iv) any and all accounts of
the Borrower at the Bank or any of its affiliates; (v) any and all supporting
obligations and other rights ancillary or attributable to, or arising in any way
in connection with, any of the foregoing; and (vi) any and all interest,
dividends, distributions and other proceeds of any of the foregoing, including
proceeds of proceeds (collectively, the “Collateral”).

 

  b)

The Borrower and if applicable, any Pledgor on the Collateral Account, will take
all actions reasonably requested by the Bank to evidence, maintain and perfect
the Bank’s first priority security interest in, and to enable the Bank to obtain
control over, the Collateral and any additional collateral pledged by the
Pledgors, including but not limited to making, executing, recording and


 

HB Rev 11/08 HB LOAD SPEDOC UX E HB V102    8   

©2008 UBS Bank USA  All rights reserved.

Sign and date the application on page 4



--------------------------------------------------------------------------------

LOGO [g85538logo.jpg]     UBS Bank USA       Variable Credit Line Account
Number: (if applicable)     5V     66035     CP         Fixed Credit Line
Account Number: (if applicable)     5F                     SS# / TIN    

 

Credit Line Agreement               Internal Use Only

 

 

delivering to the Bank (and authorizes the Bank to file, without the signature
of the Borrower and any Pledgor where permitted by applicable law) financing
statements and amendments thereto, control agreements, notices, assignments,
listings, powers, consents and other documents regarding the Collateral and the
Bank’s security interest in the Collateral in such jurisdiction and in a form as
the Bank reasonably may require. Each Loan Party irrevocably authorizes and
appoints each of the Bank and UBS Financial Services Inc., as collateral agent,
to act as their agent and attorney-in-fact to file any documents or to execute
any documents in their name, with or without designation of authority. Each Loan
Party acknowledges that it will be obligated in respect of the documentation as
if it had executed the documentation itself.

 

  c)

The Borrower (and, if applicable, any other Pledgor on the Collateral Account)
agrees to maintain in a Collateral Account, at all times, Collateral having an
aggregate lending value as specified by the Bank from time to time.

 

  d)

The Bank’s sole duty for the custody, safe keeping and physical preservation of
any Collateral in its possession will be to deal with the Collateral in the same
manner as the Bank deals with similar property for its own account. The Borrower
(and, if applicable, any other Pledgor on the Collateral Account) agrees that
the Bank will have no responsibility to act on any notice of corporate actions
or events provided to holders of securities or other investment property
included in the Collateral. The Borrower (and, if applicable, any other Pledgor
on the Collateral Account) agrees to (i) notify the Bank promptly upon receipt
of any communication to holders of the investment property disclosing or
proposing any stock split, stock dividend, extraordinary cash dividend, spin-off
or other corporate action or event as a result of which the Borrower or Pledgor
would receive securities, cash (other than ordinary cash dividends) or other
assets in respect of the investment property, and (ii) immediately upon receipt
by the Borrower of Pledgor or any of these assets, cause them to be credited to
a Collateral Account or deliver them to or as directed by the Bank as additional
Collateral.

 

  e)

The Borrower (and, if applicable, any other Pledgor on the Collateral Account)
agrees that all principal, interest, dividends, distributions, premiums or other
income payments received by the Bank or credited to the Collateral Account in
respect of any Collateral may be held by the Bank as additional Collateral or
applied by the Bank to the Credit Line Obligations. The Bank may create a
security interest in any of the Collateral and may, at any time and at its
option, transfer any securities or other investment property constituting
Collateral to a securities account maintained in its name or cause any
Collateral Account to be redesignated or renamed in the name of the Bank.

 

  f)

The Borrower (and, if applicable, any other Pledgor on the Collateral Account)
agrees that if a Collateral Account has margin features, the margin features
will be removed by UBS Financial Services Inc. or UBS International Inc., as
applicable, so long as there is no outstanding margin debit in the Collateral
Account.

 

 

g)

If the Collateral Account permits cash withdrawals in the form of check writing,
access card charges, bill payment and/or electronic funds transfer services (for
example, Resource Management Account®, Business Services Account BSA®, certain
Basic Investment Accounts and certain accounts enrolled in UBS Financial
Services Inc. Investment Consulting Services programs), the Borrower (and, if
applicable, any other Pledgor on the Collateral Account) agrees that the
“Withdrawal Limit” for the Collateral Account, as described in the documentation
governing the account will be reduced on an ongoing basis so that the aggregate
lending value of the Collateral remaining in the Collateral Account following
the withdrawal may not be less than the amount required pursuant to Section 8(c)

 

  h)

In addition to the Bank’s security interest, the Borrower (and, if applicable,
any other Pledgor on the Collateral Account) agrees that the Bank will at all
times have a right to set off any or all of the Credit Line Obligations at or
after the time at which they become due, whether upon demand, at a stated
maturity date, by acceleration or otherwise, against all securities, cash,
deposits or other property in the possession of or at any time in any account
maintained with the Bank or any of its affiliates by or for the benefit of the
Borrower, whether carried individually or jointly with others. This right is in
addition to, and not in limitation of, any right the Bank may have at law or
otherwise.

 

  i)

The Bank reserves the right to disapprove any Collateral and to require the
Borrower at any time to deposit into the Borrower’s Collateral Account
additional Collateral in the amount as the Bank requests or to substitute new or
additional Collateral for any Collateral that has previously been deposited in
the Collateral Account.

 

9)

Control

For the purpose of giving the Bank control over each Collateral Account and in
order to perfect the Bank’s security interests in the Collateral, the Borrower
and each Pledgor on the applicable Collateral Account consents to compliance by
UBS Financial Services Inc., UBS-I or any other intermediary (in any case, the
“Securities Intermediary”) maintaining a Collateral Account with entitlement
orders and instructions from the Bank (or from any assignee or successor of the
Bank) regarding the Collateral Account and any financial assets or other
property held therein without the further consent of the Borrower or any other
Pledgor on the applicable Collateral Account. Without limiting the foregoing,
the Borrower and each Pledgor on the Collateral Account acknowledges, consents
and agrees that, pursuant to a control agreement entered into between the Bank
and the Securities Intermediary:

 

  a)

The Securities Intermediary will comply with entitlement orders originated by
the Bank regarding any Collateral Account without further consent from the
Borrower or any Pledgor. The Securities intermediary will treat all assets
credited to a Collateral Account, including money and credit balances, as
financial assets for purposes of Article 8 of the Uniform Commercial Code.

 

  b)

In order to enable the Borrower and any Pledgor on the applicable Collateral
Account to trade financial assets that are from time to time credited to a
Collateral Account, the Securities Intermediary may comply with entitlement
orders originated by the Borrower or any Pledgor on the applicable Collateral
Account (or if so agreed by the Bank, by an investment adviser designated by the
Borrower or any Pledgor on the applicable Collateral Account and acceptable to
the Bank and the Securities Intermediary) regarding the Collateral Account, but
only until the time that the Bank notifies the Securities Intermediary, that the
Bank is asserting exclusive control over the Collateral Account. After the
Securities Intermediary has received a notice of exclusive control and has had a
reasonable opportunity to comply, it will no longer comply with entitlement
orders originated by the Borrower or any Pledgor (or by any investment adviser
designated by the Borrower or any Pledgor) concerning the Collateral Account.
Notwithstanding the foregoing, however, and irrespective of whether it has
received any notice of exclusive control, the Securities Intermediary will not
comply with any entitlement order originated by the Borrower or any Pledgor (or
by any investment adviser designated by the Borrower or any Pledgor) to withdraw
any financial assets from a Collateral Account or to pay any money, free credit
balance or other amount owing on a Collateral Account (other than cash
withdrawals and payments not exceeding the “Withdrawal Limit” as contemplated in
Section 8 (g)) without the prior consent of the Bank.


 

HB Rev 11/08 HB LOAD SPEDOC UX E HB V102    9   

©2008 UBS Bank USA  All rights reserved.

Sign and date the application on page 4



--------------------------------------------------------------------------------

LOGO [g85538logo.jpg]     UBS Bank USA       Variable Credit Line Account
Number: (if applicable)     5V     66035     CP         Fixed Credit Line
Account Number: (if applicable)     5F                     SS# / TIN    

 

Credit Line Agreement               Internal Use Only

 

 

10) Remedies

 

  a) If any of the following events (each, an “Event”) occurs:

 

  (i) the Borrower fails to pay any amount due under this Agreement;

 

  (ii) the Borrower and/or any other relevant Loan Party fails to maintain
sufficient Collateral in a Collateral Account as required by the Bank or any
Guarantor fails to maintain collateral as required by the Bank under its
Guaranty Agreement;

 

  (iii) the Borrower or any other Loan Party breaches or fails to perform any
other covenant, agreement, term or condition that is applicable to it under this
Agreement or any related agreement, or any representation or other statement of
the Borrower (or any Loan Party) in this Agreement or in any related agreement
is incorrect in any material respect when made or deemed made;

 

  (iv) the Borrower or any other Loan Party dies or is declared (by appropriate
authority) incompetent or of unsound mind or is indicated or convicted of any
crime or, if not an individual, ceases to exist;

 

  (v) any voluntary or involuntary proceeding for bankruptcy, reorganization,
dissolution or liquidation or similar action is commenced by or against the
Borrower or any other Loan Party, or a trustee in bankruptcy, receiver,
conservator or rehabilitator is appointed, or an assignment for the benefit of
creditors is made, with respect to the Borrower or any other Loan Party or its
property;

 

  (vi) the Borrower or any Loan Party is insolvent, unable to pay its debts as
they fall due, stops, suspends or threatens to stop or suspend payment of all or
a material part of its debts, begins negotiations or takes any proceeding or
other step with a view to readjustment, rescheduling or deferral of all or any
part of its indebtedness, which it would or might otherwise be unable to pay
when due, or proposes or makes a general assignment or an arrangement or
composition with or for the benefit of its creditors;

 

  (vii) a Collateral Account (or any account in which collateral provided by a
Loan Party is maintained) or any portion thereof is terminated, attached or
subjected to a levy;

 

  (viii) the Borrower or any Loan Party fails to provide promptly all financial
and other information as the Bank may request from time to time;

 

  (ix) any indebtedness of the Borrower or any other Loan Party in respect of
borrowed money (including indebtedness guarantied by the Borrower or any other
Loan Party) or in respect of any swap, forward, cap, floor, collar, option or
other derivative transaction, repurchase of similar transaction or any
combination of these transactions is not paid when due, or any event or
condition causes the indebtedness to become, or permits the holder to declare
the indebtedness to be, due and payable prior to its stated maturity;

 

  (x) final judgment for the payment of money is rendered against Borrower (or
any Loan Party) and, within thirty days from the entry of judgment, has not been
discharged or stayed pending appeal or has not been discharged within thirty
days from the entry of a final order of affirmance on appeal;

 

  (xi) any legal proceeding is instituted or any other event occurs or condition
exists that in the Bank’s judgment calls into question

  (A) the validity or binding effect of this Agreement or any related agreement
or any of the Borrower’s (or any other Loan Party’s) obligations under this
Agreement or under any related agreement or (B) the ability of the Borrower (or
any Loan Party) to perform its obligations under this Agreement, or under any
related agreement; or

 

  (xii) the Bank otherwise deems itself or its security interest in the
Collateral insecure or the Bank believes in good faith that the prospect of
payment or other performance by any Loan Party is impaired.

then, the Credit Line Obligations will become immediately due and payable
(without demand) and the Bank may, in its sole and absolute discretion,
liquidate, withdraw or sell all or any part of the Collateral and apply the
same, as well as the proceeds of any liquidation or sale, to any amounts owed to
the Bank, including any applicable Breakage Costs and Breakage Fee. The Bank
will not be liable to any Loan Party in any way for any adverse consequences
(for tax effect or otherwise) resulting from the liquidation of appreciated
Collateral. Without limiting the generality of the foregoing, the sale may be
made in the Bank’s sole and absolute discretion by public sale on any exchange
or market where business is then usually transacted or by private sale, and the
Bank may be the purchaser at any public or private sale. Any Collateral that may
decline speedily in value or that customarily is sold on a recognized exchange
or market may be sold without providing any Loan Party with prior notice of the
sale. Each Loan Party agrees that, for all other Collateral, two calendar days
notice to the Loan Party, sent to its last address shown in the Bank’s account
records, will be deemed reasonable notice of the time and place of any public
sale or time after which any private sale or other disposition of the Collateral
may occur. Any amounts due and not paid on any Advance following an Event will
bear interest from the day following the Event until fully paid at a rate per
annum equal to the interest rate applicable to the Advance immediately prior to
the Event plus 2.00%. In addition to the Bank’s rights under this Agreement, the
Bank will have the right to exercise any one or more of the rights and remedies
of a secured creditor under the Utah Uniform Commercial Code, as then in effect,
or under any other applicable law.

 

  b) Nothing contained in this Section 10 will limit the right of the Bank to
demand full or partial payment of the Credit Line Obligations, in its sole and
absolute discretion and without cause, at any time, whether or not an Event has
occurred and is continuing.

 

  c) All rights and remedies of the Bank under this Agreement are cumulative and
are in addition to all other rights and remedies that the Bank may have at law
or equity or under any other contract or other writing for the enforcement of
the security interest herein or the collection of any amount due under this
Agreement.

 

  d) Any non-exercise of rights, remedies and powers by the Bank under this
Agreement and the other documents delivered in connection with this Agreement
shall not be construed as a waiver of any rights, remedies and powers. The Bank
fully reserves its rights to invoke any of its rights, remedies and powers at
any time it may deem appropriate.

 

11) Representations, Warranties and Covenants by the Loan Parties

Each Borrower and each other Loan Party (if applicable) makes the following
representations, warranties and covenants (and each Borrower will be deemed to
have repeated each representation and warranty each time a Borrower requests an
Advance) to the Bank:


 

HB Rev 11/08 HB LOAD SPEDOC UX E HB V102    10   

©2008 UBS Bank USA  All rights reserved.

Sign and date the application on page 4



--------------------------------------------------------------------------------

LOGO [g85538logo.jpg]     UBS Bank USA       Variable Credit Line Account
Number: (if applicable)     5V     66035     CP         Fixed Credit Line
Account Number: (if applicable)     5F                     SS# / TIN    

 

Credit Line Agreement               Internal Use Only

 

 

  a)

Except for the Bank’s rights under this Agreement and the rights of the
Securities Intermediary under any account agreement, the Borrower and each
relevant Pledgor owns the Collateral, free of any interest, lien or security
interest in favor of any third party and free of any impediment to transfer;

 

  b)

Each Loan Party: (i) if a natural Person, is of the age of majority; (ii) is
authorized to execute and deliver this Agreement and to perform its obligations
under this Agreement and any related agreement; (iii) is not an employee benefit
plan, as that term is defined by the Employee Retirement Income Security Act of
1974, or an Individual Retirement Credit Line Account (and none of the
Collateral is an asset of a plan or account); and (iv) unless the Loan Party
advises the Bank to the contrary, in writing, and provides the Bank with a
letter of approval, where required, from its employer, is not an employee or
member of any exchange or of any corporation or firm engaged in the business of
dealing, either as a broker or as principal, in securities, bills of exchange,
acceptances or other forms of commercial paper;

 

  c)

Neither the Borrower nor any Pledgor on the Collateral Account has pledged or
will pledge the Collateral or grant a security interest in the Collateral to any
party other than the Bank or the Securities Intermediary, or has permitted or
will permit the Collateral to become subject to any liens or encumbrances (other
than those of the Bank and the Securities Intermediary), during the term of this
Agreement;

 

  d)

No Loan Party is in default under any material contract, judgment, decree or
order to which it is a party or by which it or its properties may be bound;

 

  e)

Each Loan Party has duly filed all tax and information returns required to be
filed and has paid all taxes, fees, assessments and other governmental charges
or levies that have become due and payable, except to the extent such taxes or
other charges are being contested in good faith and are adequately reserved
against in accordance with GAAP.

 

  f)

The Borrower and each relevant Pledgor (i) is and at all times will continue to
be the legal and beneficial owner of all assets held in or credited to any
Collateral Account or otherwise included in the Collateral, and (ii) does not
hold any assets held in or credited to any Collateral Account or otherwise
included in the Collateral in trust or subject to any contractual or other
restrictions on use that would prevent the use of such assets to (a) repay the
Bank or (b) be pledged as Collateral in favor of the Bank.

The provisions of this Section 11 will survive the termination of this Agreement
or any related agreement and the repayment of the Credit Line Obligations.

 

12)

Indemnification; Limitation on Liability of the Bank and the Securities
Intermediary

Borrower agrees to indemnify and hold harmless the Bank and the Securities
Intermediary, their affiliates and their respective directors, officers, agents
and employees against any and all claims, causes of action, liabilities,
lawsuits, demands and damages, for example, any and all court costs and
reasonable attorneys fees, in any way relating to or arising out of or in
connection with this Agreement, except to the extent caused by the Bank’s or
Securities Intermediary’s breach of its obligations under this Agreement.
Neither the Bank nor the Securities Intermediary will be liable to any party for
any consequential damages arising out of any act or omission by either of them
with respect to this Agreement or any Advance or Collateral Account. The
provisions of this Section 12 will survive the termination of this Agreement or
any related agreement and the repayment of the Credit Line Obligations.

 

13)

Acceptance of Application and Agreement; Applicable Law

 

THIS APPLICATION AND AGREEMENT WILL BE RECEIVED AND ACCEPTED BY BANK IN THE
STATE OF UTAH, OR IF THIS APPLICATION AND AGREEMENT IS DELIVERED TO BANK’S
AGENT, UBS FINANCIAL SERVICES INC., IT WILL BE RECEIVED AND ACCEPTED WHEN
RECEIVED BY UBS FINANCIAL SERVICES INC.’S UNDERWRITING DEPARTMENT. DELIVERY OF
THE APPLICATION AND AGREEMENT TO THE BORROWER’S FINANCIAL ADVISOR AT UBS
FINANCIAL SERVICES INC. WILL NOT BE CONSIDERED RECEIPT OR ACCEPTANCE BY BANK.
ALL DECISIONS MADE BY BANK REGARDING THE CREDIT LINE WILL BE MADE IN UTAH.

THIS AGREEMENT WILL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF UTAH APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY
IN THE STATE OF UTAH AND, IN CONNECTION WITH THE CHOICE OF LAW GOVERNING
INTEREST, THE FEDERAL LAWS OF THE UNITED STATES, EXCEPT THAT WITH RESPECT TO THE
COLLATERAL ACCOUNT AND THE BANK’S SECURITY INTEREST THEREIN, THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK, INCLUDING, WITHOUT LIMITATION, THE NEW YORK UNIFORM COMMERCIAL CODE,
AND FOR PURPOSES OF THIS AGREEMENT, THE COLLATERAL ACCOUNT AND THE BANK’S
SECURITY INTEREST THEREIN, THE JURISDICTION OF UBS FINANCIAL SERVICES INC. AND
UBS-1 SHALL BE DEEMED TO BE THE STATE OF NEW YORK.

 

14)

Assignment

This Agreement may not be assigned by the Borrower without the prior written
consent of the Bank. This Agreement will be binding upon and inure to the
benefit of the heirs, successors and permitted assigns of the Borrower. The Bank
may assign this Agreement, and this Agreement will inure to the benefit of the
Bank’s successors and assigns.

 

15)

Amendment

This Agreement may be amended only by the Bank, including, but not limited to,
(i) the addition or deletion of any provision of this Agreement and (ii) the
amendment of the (x) “Spread Over LIBOR/UBS Bank USA Fixed Funding Rate” in
Schedule I or (y) “Spread Over Prime” in Schedule II to this Agreement, at any
time by sending written notice, signed by an authorized officer of the Bank, of
an amendment to the Borrower. The amendment shall be effective as of the date
established by the Bank. This Agreement may not be amended orally. The Borrower
or the Bank may waive compliance with any provision of this Agreement, but any
waiver must be in writing and will not be deemed to be a waiver of any other
provision of this Agreement. The provisions of this Agreement constitute the
entire agreement between the Bank and the Borrower with respect to the subject
matter hereof and supersede all prior or contemporaneous agreements, proposals,
understandings and representations, written or oral, between the parties with
respect to the subject matter hereof.

 

16)

Severability

If any provision of this Agreement is held to be invalid, illegal, void or
unenforceable, by reason of any law, rule, administrative order or judicial or
arbitral decision, the determination will not affect the validity of the
remaining provisions of this Agreement.

 

17)

Choice of Forum; Waiver of Jury Trial

 

  a)

ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY JUDGMENT ENTERED BY ANY
COURT REGARDING THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT WILL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE


 

HB Rev 11/08 HB LOAD SPEDOC UX E HB V102    11   

©2008 UBS Bank USA.  All rights reserved.

Sign and date the application on page 4



--------------------------------------------------------------------------------

LOGO [g85538logo.jpg]     UBS Bank USA       Variable Credit Line Account
Number: (if applicable)     5V     66035     CP         Fixed Credit Line
Account Number: (if applicable)     5F                     SS# / TIN    

 

Credit Line Agreement               Internal Use Only

 

 

          

THIRD JUDICIAL DISTRICT COURT FOR THE STATE OF UTAH OR IN THE UNITED STATES
DISTRICT COURT FOR THE STATE OF UTAH. EACH OF THE LOAN PARTIES IRREVOCABLY
SUBMITS TO THE JURISDICTION OF THE COURTS OF THE THIRD JUDICIAL DISTRICT COURT
FOR THE STATE OF UTAH AND OF THE UNITED STATES DISTRICT COURT FOR THE STATE OF
UTAH FOR THE PURPOSE OF ANY SUCH ACTION OR PROCEEDING AS SET FORTH ABOVE AND
IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION
WITH SUCH ACTION OR PROCEEDING. EACH OF THE LOAN PARTIES IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE NOW OR IN
THE FUTURE TO THE LAYING OF VENUE OF ANY SUCH ACTION OR PROCEEDING BROUGHT IN
ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH ACTION OR
PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

  b)

EACH OF THE LOAN PARTIES (FOR ITSELF, ANYONE CLAIMING THROUGH IT OR IN ITS NAME,
AND ON BEHALF OF ITS EQUITY HOLDERS) IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO
A TRIAL BY JURY REGARDING ANY CLAIM BASED UPON OR ARISING OUT OF THIS AGREEMENT
OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

  c)

Any arbitration proceeding between the Borrower (or any other Loan Party) and
the Securities intermediary, regardless of whether or not based on circumstances
related to any court proceedings between the Bank and the Borrower (or the other
Loan Party), will not provide a basis for any stay of the court proceedings.

 

  d)

Nothing in this Section 17 will be deemed to alter any agreement to arbitrate
any controversies which may arise between the Borrower (or any other Loan Party)
and UBS Financial Services Inc. or its predecessors, and any claims between the
Borrower or the Loan Party, as applicable and UBS Financial Services Inc. or its
employees (whether or not they have acted upon as agents of the Bank) will be
arbitrated as provided in any agreement between the Borrower or the Loan Party,
as applicable, and UBS Financial Services Inc.

 

18) State Specific Provisions and Disclosures

 

  a) For residents of Ohio:

          

The Ohio laws against discrimination require that all creditors make credit
equally available to all creditworthy customers, and that credit reporting
agencies maintain separate credit histories on each individual upon request. The
Ohio civil rights commission administers compliance with this law.

 

  b) For residents of Oregon:

          

NOTICE TO BORROWER: DO NOT SIGN THIS AGREEMENT BEFORE YOU READ IT. THIS
AGREEMENT PROVIDES FOR THE PAYMENT OF PENALTY IF YOU WISH TO REPAY A FIXED RATE
ADVANCE PRIOR TO THE DATE PROVIDED FOR REPAYMENT IN THE AGREEMENT.

 

  c) For residents of Vermont:

          

NOTICE TO BORROWER: THE ADVANCES MADE UNDER THIS AGREEMENT ARE DEMAND LOANS AND
SO MAY BE COLLECTED BY THE LENDER AT ANY TIME. A NEW LOAN MUTUALLY AGREED UPON
AND SUBSEQUENTLY ISSUED MAY CARRY A HIGHER OR LOWER RATE OF INTEREST.

NOTICE TO JOINT BORROWER: YOUR SIGNATURE ON THE AGREEMENT MEANS THAT YOU ARE
EQUALLY LIABLE FOR

REPAYMENT OF THIS LOAN. IF THE BORROWER DOES NOT PAY, THE LENDER HAS THE LEGAL
RIGHT TO COLLECT FROM YOU.

 

  d)

For residents of California:

 

  (i)

Any person, whether married, unmarried, or separated, may apply for separate
credit.

 

  (ii)

As required by law, you are notified that a negative credit report reflecting on
your credit record may be submitted to a credit reporting agency if you fail to
fulfill the terms of your credit obligations.

 

  (iii)

The Borrower will notify the Bank, within a reasonable time, of any change in
the Borrower’s name, address, or employment.

 

  (iv)

The Borrower will not attempt to obtain any Advance if the Borrower knows that
the Borrower’s credit privileges under the Credit Line have been terminated or
suspended.

 

  (v)

The Borrower will notify the Bank by telephone, telegraph, letter, or any other
reasonable means that an unauthorized use of the Credit Line has occurred or may
occur as the result of the loss or theft of a credit card or other instrument
identifying the Credit Line, within a reasonable time after the Borrower’s
discovery of the loss or theft, and will reasonably assist the Bank in
determining the facts and circumstances relating to any unauthorized use of the
Credit Line.

 

19)

Account Agreement

Each Loan Party acknowledges and agrees that this Agreement supplements their
account agreement(s) with the Securities Intermediary relating to the Collateral
Account and, if applicable, any related account management agreement(s) between
the Loan Party and the Securities Intermediary. In the event of a conflict
between the terms of this Agreement and any other agreement between the Loan
Party and the Securities Intermediary, the terms of this Agreement will prevail.

 

20)

Notices

Unless otherwise required by law, all notices to a Loan Party may be oral or in
writing, in the Bank’s discretion, and if in writing, delivered or mailed by the
United States mail, or by overnight carrier or by telecopy to the address of the
Loan Party shown on the records of the Bank. Each Loan Party agrees to send
notices to the Bank, in writing, at such address as provided by the Bank from
time to time.


 

HB Rev 11/08 HB LOAD SPEDOC UX E HB V102    12   

©2008 UBS Bank USA.  All rights reserved.

Sign and date the application on page 4



--------------------------------------------------------------------------------

LOGO [g85538logo.jpg]     UBS Bank USA       Variable Credit Line Account
Number: (if applicable)     5V     66035     CP         Fixed Credit Line
Account Number: (if applicable)     5F                     SS# / TIN    

 

Credit Line Agreement               Internal Use Only

 

 

 

 

Schedule to UBS Bank USA Credit Line Agreement

Schedule of Percentage Spreads Over LIBOR or the UBS Bank USA Fixed

Funding Rate, as applicable

        

Aggregate Approved Amount

  Spread Over LIBOR/UBS Bank        USA Fixed Funding Rate   

$100,000 to $249,999

  5.00%   

$250,000 to $499,999

  3.00%   

$500,000 to $999,999

  2.00%   

$1,000,000 to $2,499,999

  1.75%   

$2,500,000 to $4,999,999

  1.50%   

$5,000,000 and over

  1.25%              

 

Schedule II to UBS Bank USA Credit Line Agreement

Schedule of Percentage Spreads Over Prime

Outstanding Amount under Credit Line

  Spread Over Prime    $0 to $49,999   3.50%   

$50,000 to $99,999

  3.00%              

NOTICE TO CO-SIGNER (Traduccion en Ingles Se Requiere Por La Ley)

You are being asked to guarantee this debt. Think carefully before you do. If
the borrower doesn’t pay the debt, you will have to. Be sure you can afford to
pay if you have to, and that you want to accept this responsibility.

You may have to pay to the full amount of the debt if the borrower does not pay.
You may also have to pay late fees or collection costs, which increase this
amount.

The creditor can collect this debt from you without first trying to collect from
the borrower. The creditor can use the same collection methods against you that
can be used against the borrower, such as suing you, garnishing your wages, etc.
If the debt is ever in default, that fact may become a part of your credit
record.

This notice is not the contract that makes you liable for the debt.

AVISO PARA EL FIADOR (Spanish Translation Required By Law)

Se le esta pidiendo que garantice esta deuda. Peinselo con cuidado antes de
ponerse de cuerdo. Si la persona que ha pedido este prestamo no paga la deuda,
usted tendra que pagarla. Este seguro de que usted podra pagar si sea obligado a
pagarla y de que usted desea aceptar la responsabilidad.

Si la persona que ha pedido el prestamo no paga la deuda, es possible que usted
tenga que pagar la suma total de la deuda, mas los cargos por tardarse en el
pago o el costo de cobranza, lo cual aumenta el total de esta suma.

El acreedor (financiero) puede cobrarle a usted sin, primeramente, tratar de
cobrarle al duedor. Los mismos metodos de cobranza que pueden usarse contra el
deudor, podran usarse contra usted, tales como presentar una demanda en corte,
quitar parte de su sueldo, etc. Si alguna vez no se cumpla con la obligacion de
pagar esta deuda, se puede incluir esa informacion en la historia de credito de
usted.

Este aviso no es el contrato mismo en que se le echa a usted la responsabilidad
de la deuda.

 

         HB Rev 11/08 HB LOAD SPEDOC UX E HB V102    13   

©2008 UBS Bank USA  All rights reserved.

Sign and date the application on page 4



--------------------------------------------------------------------------------

VARIABLE CREDIT LINE ACCOUNT NUMBER   :      

 5V66035            

    FIXED CREDIT LINE ACCOUNT NUMBER   :      

 

   

CREDIT LINE SUPPLEMENTAL LIMITED LIABILITY COMPANY FORM (LENDING)

To UBS Bank USA and/or its successor firms, subsidiaries, affiliates and any
third party service providers, (collectively, “UBS Bank USA”):

In consideration of UBS Bank USA opening and maintaining one or more loan, or
collateral accounts for the limited liability company identified in the
signature area below (“LLC”), the undersigned, constituting all of the managing
members or managers, as applicable, of the LLC, jointly and severally consent,
agree, warrant and represent as follows:

 

1)

Attached to this Credit Line Supplemental Limited Liability Company Form is a
true and complete copy of the LLC’s agreement, operating agreement or other
similar document or agreement, and all amendments thereto.

 

2)

The LLC is a duly formed and validly existing limited liability company in good
standing in the jurisdiction of its formation, and is authorized to:

 

  (a)

enter into a Credit Line Agreement with UBS Bank USA under which UBS Bank USA
will establish one or more loan accounts for the benefit of the LLC (the “Credit
Line Agreement”); and

 

  (b)

enter into a Credit Line Guaranty Agreement for the benefit of UBS Bank USA
under which the LLC will become liable to UBS Bank USA for the obligations of
the third party named in the signature area below, arising under or in
connection with the third party’s Credit Line Agreement with UBS Bank USA, ((the
“Credit Line Guaranty Agreement”); and

 

  (c)

enter into any other agreements or documents in connection with the Credit Line
Agreement and/or the Credit Line Guaranty Agreement.

 

3)

The LLC is authorized to:

 

  (a)

use any loan accounts established under the Credit Line Agreement to borrow
and/or obtain credit from time to time from UBS Bank USA;

 

  (b)

guaranty the obligations of others to UBS Bank USA, in United States dollars or
any foreign currency; and

 

  (c)

pledge, mortgage, assign or subject to a security interest or lien on any
property of any sort of the LLC as security for any liability of the LLC.

 

4)

Each of the undersigned is authorized individually, without counter signature or
co-signature, to act on behalf of the LLC to:

 

  (a)

enter into Credit Line Agreement, established loan accounts and pledge the LLC’s
assets as collateral under the Credit Line Agreement or any related agreement,
as applicable;

 

  (b)

enter into the Credit Line Agreement, assume all liabilities and pledge the
LLC’s assets as collateral under the Guaranty Agreement or any related
agreement, as applicable;

 

  (c)

execute on behalf of the LLC any and all relevant documents, and deal with UBS
Bank USA in connection with all aspect of the Credit Line Agreement, loan and
collateral accounts, Credit Line Guaranty Agreement and any related agreement
with no limits as to amount;

 

  (d)

obtain all services that UBS Bank USA offers, including the services set forth
in this Supplemental Limited Liability Form;

 

  (e)

bind the LLC in respect of any agreements entered into with UBS Bank USA; and

 

  (f)

take any other actions on behalf of the LLC necessary or appropriate to carry
out the intent of the foregoing.

 

5)

Each of the undersigned acting as specified in this Supplemental Limited
Liability Form is authorized to appoint one or more attorneys-in-fact or agents
to act on behalf of the LLC in the same capacity as set forth in this
Supplemental Limited Liability Company Form, and is authorized to execute and
deliver to UBS Bank USA any powers of attorney or other documents to effect or
evidence such appointment.

 

6)

UBS Bank USA is authorized, but not obligated, to deal with any of the
undersigned individually, as follows, subject to the LLC having completed
documentation relating to the relevant products and services, and subject to UBS
Bank USA policy and practice as in effect from time to time:

 

  (a)

to accept all instructions of any nature in connection with any loan or
collateral account given verbally, in writing, or by electronic communication by
him or her on behalf of the LLC, as the action of the LLC without limit or
further inquiry as to his or her authority or the validity or legality of such
actions under any and all laws, rules and regulations applicable to the LLC and
the conduct of its business and affairs;

 

  (b)

to extend loans in connection with the loan accounts or other credit facility
for the LLC; and

C0519863.2



--------------------------------------------------------------------------------

LOGO [g85538logo.jpg]    UBS Bank USA

 

                                             KU

ADDENDUM TO CREDIT LINE ACCOUNT APPLICATION AND

AGREEMENT

 

Credit Line Account     Account Number    Spansion LLC  

5V

  66035  

CP

Collateral Account     Account Number    Spansion LLC  

CP

  15255  

CPG2

This Addendum (this Addendum) is attached to incorporated by reference into and
is fully a part of the Credit Line Account Application and Agreement between UBS
Bank USA (the Bank) and the borrower named in the signature area below (the
Borrower) dated as of the date hereof (as amended or otherwise modified from
time to time the Agreement) This Addendum and the Agreement shall not become
effective and binding upon the Bank until this Addendum has been executed by the
Borrower and accepted by the Bank at its home office. Any conflict between the
terms of the Agreement and this Addendum shall be resolved in accordance with
the terms of this Addendum Defined terms used herein to have the respective
meanings set forth in the Agreement unless otherwise defined in this Addendum

 

A

The Bank UBS Financial Services Inc and the Borrower each acknowledge and agree
that

Definitions

 

1

The agreement is amended by adding the following definitions in Section 1

 

  •  

  Additional Payments has the meaning specified in Section 5 g)

  •  

  ARS Collateral means any and all Collateral consisting of Auction Rate
Securities

  •  

  ARS Payments has the meaning specified in Section 5 g)

  •  

  Auction Rate Securities means any and all securities determined by the Bank in
its sole and absolute discretion as being commonly referred to as Auction Rate
Securities which for greater certainty include without limitation debt
securities on which the interest rate payable is periodically re-set by an
auction process and/or equity securities on which any dividend payable is
periodically re set by an auction process

  •  

  Taxable SLARC Maximum Auction Rate means the applicable reset rate maximum
auction rate or other similar rate as may be specified in the prospectus or
other documentation governing any applicable Taxable Student Loan Auction Rate
Securities as representing the failed auction rate or similar rate payable on
such Auction Rate Securities in each case expressed as a per annum rate and as
calculated in the Bank s sole and absolute discretion

  •  

  Taxable Student Loan Auction Rate Securities means any and all Auction Rate
Securities Collateral consisting of securities determined by the Bank in its
sole and absolute discretion as being commonly referred to as Student Loan
Auction Rate Securities and on which the interest or dividend rate paid or
payable to the Borrower by the issues of such securities is taxable to the
Borrower

Terms of Advances

 

2

The Agreement is amended by adding the following as Section 3 e)

The Borrower acknowledges that the Bank will not make an Advance against the ARS
Collateral in amounts equal to the fair market or par value of the ARS
Collateral unless the Borrower arranges for another person or entity to provide
additional collateral or assurances on terms and conditions satisfactory to the
Bank in requesting an Approved Amount equal to the par value of the ARS
Collateral the Borrower has arranged for UBS Financial Services Inc to provide
directly or through a third party the pledge of additional collateral and/or
assurances to the Bank so that the Bank will consider making Advances from time
to time in accordance with the terms of this Agreement and in amounts equal to
in the aggregate the par value of the ARS Collateral at the date of an Advance
in addition the Borrower the Bank and UBS Financial Services Inc acknowledge and
agree that if (a) the Bank is repaid all of the Credit Line Obligations due to
the Bank under the Agreement and this Addendum and (b) as part of such repayment
the Bank realizes on the additional collateral and/or assurances pledged or
otherwise provided by UBS Financial Services and/or any such third party to the
Bank then the Agreement shall not terminate and the Bank shall automatically
assume and be subrogated to all of the Banks rights claims and interest in and
under the Agreement and this Addendum including without limitation the security
interest in the Collateral including without limitation the ARS Collateral
granted the Bank under the Agreement and this Addendum (further including
without limitation interest dividends distributions premiums other income and
payments received in respect of any and all such Collateral) to the extent of
the amount that the Bank has realized on all or any part of the additional
collateral and/or assurances pledged or otherwise provided by UBS Financial
Services and/or any such third party to the Bank in order to effect the
repayment of the Credit Line Obligations due to the Bank under the Agreement
Upon such automatic assignment and subrogation UBS Financial Services Inc and
any such third party shall be entitled to directly exercise any and all rights
and remedies afforded the Bank under the Agreement this Addendum and any and all
other documents and agreements entered into in connection with the Agreement
and/or this Addendum.

KU Rev 08/08 Zero Net Cost LTPV Loan Addendum

LOGO [g85538ex10_54pg015.jpg]

 

1 of 5



--------------------------------------------------------------------------------

LOGO [g85538logo.jpg]    Credit Line Account Number     
            5V        66035   CP

Interest

 

3

The Agreement is amended by adding the following as a new Section 4 d) Section 4
e) and Section 4 f)

 

  d)

Notwithstanding anything to the contrary in this Agreement and subject to the
provisions of Sections 4 e) and f) of this Agreement the interest rate charged
on any and all outstanding Variable Rate Advances shall be the lesser of (i) the
amount prescribed by Sections 4 a) b) or c) of this Agreement as applicable and
(ii) the then applicable weighted average rate of interest or dividend rate paid
to the Borrower by the issuer of the ARS Collateral

  e)

The Bank and the Borrower acknowledge and agree that the Bank shall be entitled
to determine or adjust at any time and from time to time the interest rate
payable by the Borrower to the Bank on all or any part of the outstanding
Variable Rate Advances to reflect any changes in the composition of the ARS
Collateral to address any inability to determine interest rates or for any other
reason that in the Bank s sole and absolute discretion is necessary to give
effect to the intent of the provisions of this Agreement including without
limitation this Section 4 (it being acknowledged and agreed that the provisions
of this Section 4 are intended to cause the interest payable by the Borrower
under this Agreement to equal the interest or dividend rate payable to the
Borrower by the issuer of any ARS Collateral) and any and all such adjustments
by the Bank hereunder shall be conclusive and binding on the Bank and the
Borrower absent manifest error

  f)

If and to the extent that any or all of the ARS Collateral consists of Taxable
Student Loan Auction Rate Securities then notwithstanding anything to the
contrary in this Agreement, when calculating such weighted average interest rate
the interest rate paid to the Borrower with respect to such Taxable Student Loan
Auction Rate Securities shall be deemed to be equal to (i) for the period from
the date of this Addendum through and including January 21 2009 the applicable
coupon rate(s) and (ii) from January 22 2009 and thereafter the then applicable
Taxable SLARC Maximum Auction Rate for and to the extent of such Taxable Student
Loan Auction Rate Securities The Borrower will be charged interest on the Loan
in months in which the Borrower does not receive interest on the Taxable Student
Loan Auction Rate Securities

Payments

 

4

The Agreement is amended by adding the following as Section 5 g)

The Borrower will make additional payments ( Additional Payments ) as follows

 

  •  

The proceeds of any liquidation redemption sale or other disposition of all or
part of the ARS Collateral will be automatically transferred to the Bank as
payments The amount of these payments will be determined by the proceeds
received in the Collateral Account and may be as much as the total Credit Line
Obligations

  •  

All other interest dividends distributions premiums other income and payments
that are received in the Collateral Account in respect of any ARS Collateral
will be automatically transferred to the Bank as payments These are referred to
as ARS Payments The amount of each ARS Payment will vary based on the proceeds
received in the Collateral Account The Bank estimates that the ARS Payments will
range from zero to fifteen ($15 00) dollars per month per $1 000 in par value of
Pledged ARS The Bank will notify the Borrower at least ten (10) days in advance
of any ARS Payment that falls outside of this range If the Borrower would prefer
to have advance notice of each payment to be made to Advances the Borrower may
cancel ARS Payments as described below

The Borrower agrees that any cash check or other deposit (other than a deposit
of securities) made to the Collateral Account is an individual authorization to
have such amount transferred to the Bank as a payment The amount of each payment
is the amount of the deposit

Each additional Payment will be applied as of the date received by the Bank in
the manner set forth in the last sentence of Section 5 d) The Borrower
acknowledges that neither the Bank nor UBS Financial Services Inc sets or
arranges for any schedule of Additional Payments instead Additional Payments
will be transferred automatically from the Collateral Account whenever amounts
are received in the Collateral Account generally on the second Business Day
after receipt

The Borrower may elect to stop ARS Payments at any time and this election will
cancel all ARS Payments that would occur three (3) Business Days or more after
the Bank receives such notice If the Borrower stops ARS Payments the Borrower
will continue to be obligated to pay principal interest and other amounts
pursuant to the Agreement If the Borrower elects to cancel ARS Payments all
other Additional Payments will be cancelled Cancelling ARS Payments and
Additional Payments may result in higher interest charges by the Bank because
amounts received in the Collateral Account will not be automatically transferred
and credited Any amounts received in the Collateral Account will remain in the
Collateral Account unless the Bank permits you to withdraw all or part of such
amounts Your notice to cancel must be sent to Attention Head of Credit Risk
Monitoring UBS Bank USA 299 South Main Street Suite 2275 Salt Lake City Utah
84111 or call (801) 741 0310

Important Disclosure About Required Payments If Additional Payments are
sufficient to pay all accrued interest on Advances on or before a due date then
the Borrower need not make an additional interest payment Excess Additional
Payments will be applied against principal However if Additional Payments are
not sufficient to pay all accrued interest on Advances on or before a due date
then the Bank may in its sole discretion (1) capitalize unpaid interest as an
additional Advance or (2) require the Borrower to make payment of all accrued
and unpaid interest

KU Rev 08/08 Zero Net Cost LTPV Loan Addendum

 

2 of 5



--------------------------------------------------------------------------------

LOGO [g85538logo.jpg]    Credit Line Account Number     
            5V        66035   CP

Remedies

 

5

The Agreement is amended by adding the following as Section 10 e)

  The Borrower agrees that in the event the Bank determines to liquidate or sell
any Collateral the Bank shall to the fullest extent permitted by applicable law
have the right to do so in any manner including without limitation the sale of
Collateral individually or in a block for cash or for credit in a public or
private sale with or without public notice through the use of sealed bids or
otherwise with the aid of any advisor or agent who may be an affiliate of the
Bank or in any other manner as the Bank in its sole discretion shall choose The
Borrower acknowledges that the price the Bank obtains for Collateral in the Bank
s chosen method of sale may be lower than might be otherwise obtained in another
method of sale and the Borrower hereby agrees that any such sale shall not be
considered to be not commercially reasonable solely because of such lower price
The Borrower understands that there may not be a liquid market for the
Collateral and that as a result the price received for the Collateral upon
liquidation or sale by the Bank may be substantially less than the Borrower paid
for such Collateral or than the last market value available for it if any The
Borrower further agrees that any sale by the Bank shall not be considered to be
not commercially reasonable solely because there are few (including only one) or
no third parties who submit bids or otherwise offer to buy the Collateral The
Borrower understands that the Bank s sale of any of the Collateral may be
subject to various state and federal property and/or securities laws and
regulations and that compliance with such laws and regulations may result in
delays and/or a lower price being obtained for the Collateral The Borrower
agrees that the Bank shall have the right to restrict any prospective purchasers
to those who in the Bank s sole discretion the Bank deems to be qualified The
Borrower acknowledges that the Bank shall have sole authority to determine
without limitation the time place method of advertisement and manner of sale and
that the Bank may delay or adjourn any such sale in its sole discretion The
Borrower expressly authorizes the Bank to take any action with respect to the
Collateral as the Bank deems necessary or advisable to facilitate any
liquidation or sale and the Borrower agrees that the Bank shall not be held
liable for taking or failing to take any such action regardless if a greater
price may have been obtained for the Collateral if such action was or was not
taken as applicable The Borrower hereby waives to the fullest extent permitted
by law any legal right of appraisal notice valuation stay extension moratorium
or redemption that the Borrower would otherwise have with respect to a sale of
the Collateral

Representations, Warranties and Covenants by the Loan Parties

 

6

The Agreement is amended by adding the following as Section 11 g)

 

  g)

If at any time there are Credit Line Obligations outstanding under the Credit
Line then in connection with any ARS Collateral if at any time such ARS
Collateral may be sold exchanged redeemed transferred or otherwise conveyed by
the Borrower for gross proceeds that are in the aggregate not less than the par
value of such Auction Rate Securities to any party including without limitation
to UBS Financial Services Inc and/or any of its affiliates (any such sale
exchange redemption transfer or conveyance referred to herein as ARS Liquidation
) the Borrower agrees (i) to immediately effect such ARS Liquidation to the
extent necessary to satisfy all Credit Line Obligations in full and (ii) that
the proceeds of any such ARS Liquidation so effected shall be immediately and
automatically used to pay down any and all such outstanding Credit Line
Obligations to the extent of such proceeds The Borrower hereby acknowledges and
agrees with the Bank and directs UBS Financial Services Inc that to the extent
permitted by applicable law this Section 11 g) shall constitute an irrevocable
instruction direction and standing sell order to UBS Financial Services Inc to
effect an ARS Liquidation to the extent it is possible to do so at any time
during the term of this Agreement The Borrower further agrees with the Bank and
UBS Financial Services Inc to execute and deliver to the Bank and/or UBS
Financial Services Inc such further documents and agreements as may be necessary
in the sole and absolute discretion of the Bank and/or UBS Financial Services
Inc to effect the foregoing irrevocable instruction direction and standing sell
order

Waivers

 

7 The Agreement is amended by adding the following as Section 21

  The Borrower hereby (i) acknowledges and admits its indebtedness and
obligations to the Bank under the Agreement, and (ii) acknowledges admits and
agrees that it has no and shall assert no defenses offsets counterclaims or
claims in respect of its obligations under the Agreement, in each case
notwithstanding any claim or asserted claim that it may have or purport to have
against any affiliate of the Bank

Schedules I and II

 

8          

 

a)    

  

           Schedule I of the Agreement is amended in its entirety to read as
follows

$25 001 to $499 999                                         
                       2 750%

$500 000 to $999 999                                          
                    1 750%

$1 000 000 to $4 999 999                                          
              1 500%

$5 000 000 and over                                          
                      1 250%

 

b)    

  

           Schedule II of the Agreement is deleted in its entirety and replaced
with      [intentionally Deleted]

KU Rev 08/08 Zero Net Cost LTPV Loan Addendum

 

3 of 5



--------------------------------------------------------------------------------

LOGO [g85538logo.jpg]    Credit Line Account Number     
            5V        66035   CP

No Fixed Rate Advances/Prime Credit Lines

 

9

The Bank and the Borrower acknowledge and agree that notwithstanding anything to
the contrary in the Agreement (a) the Borrower shall not request and the Bank
shall not make a Fixed Rate Advance and (b) there shall be no Prime Credit Line
facilities available under the Agreement

Alternative Financing

 

10

If at any time the Bank exercises its right of demand under Section 5 a) Section
5 b) and Section 10 b) of the Loan Agreement for any reason other than (i) the
occurrence of an Event under Sections 10 a) (iv) (v) (vii) (ix) (if and to the
extent any indebtedness specified thereunder is to the Bank or any of the Banks
affiliates) or (xi) of the Agreement or (ii) in connection with any termination
for cause by UBS Financial Services Inc of the overall customer relationship
between UBS Financial Services Inc and the Borrower or its affiliates then UBS
Financial Services Inc shall or shall cause one or more of its affiliates to
provide as soon as reasonably possible alternative financing on substantially
the same terms and conditions as those under the Agreement and the Bank agrees
that the Agreement shall remain in full force and effect until such time as such
alternative financing has been established

Margin Calls, Interest Payments

 

11

Notwithstanding anything to the contrary in the Agreement the Bank and the
Borrower acknowledge and agree that UBS Financial Services Inc or any affiliate
thereof may in its sole and absolute discretion elect to (i) provide additional
collateral to the Bank in the form of United States Treasury Securities if and
to the extent that the Borrower does not maintain in a Collateral Account
Collateral having an aggregate lending value as specified by the Bank from time
to time and/or (ii) satisfy any and all amounts of accrued and unpaid interest
that are otherwise due and payable by the Borrower to the Bank under the
Agreement to the extent that the amount of any Additional Payments under the
Agreement are insufficient to satisfy any and all such amounts

Collateral Account Features

 

12

Section 8 f) of the Agreement is deleted in its entirety and replaced with the
following

    If a Collateral Account has margin features the margin features will be
removed by UBS Financial Services Inc or UBS International Inc as applicable so
long as there is no outstanding margin debt in the Collateral Account If a
Collateral Account has Resource Management Account® or Business Services Account
BSA® features such as check writing cards bill payment or electronic funds
transfer services all such features shall be removed by UBS Financial Services
Inc or UBS International Inc as applicable

No Credit Line Checks

 

13

The Bank and the Borrower acknowledge and agree that notwithstanding anything to
the contrary in the Agreement the Credit Line shall not have Credit Line checks

Headings

 

14

The headings of each of Section of this Addendum is for descriptive purposes
only and shall not be deemed to modify or qualify the terms conditions rights or
obligations described in such Section

 

8

This Addendum may be signed in multiple original counterparts each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument

[Signature page(s) follows]

KU Rev 08/08 Zero Net Cost LTPV Loan Addendum

 

4 of 5



--------------------------------------------------------------------------------

LOGO [g85538logo.jpg]    Credit Line Account Number     
            5V        66035   CP

IN WITNESS WHEREOF, each of the parties has signed this Addendum pursuant to due
and proper authority as of the date set forth below.

 

12/23/08

 

Eric Branderiz, Corporate VP and Controller Spansion Inc. Managing Member
Spansion LLC

 

/s/ Eric Branderiz

Date   Print Name and Title   Signature

12/23/08

 

Mark Mohler, Treasurer Spansion Inc. Managing Member Spansion LLC

 

/s/ Mark Mohler

Date   Print Name and Title   Signature

 

UBS BANK USA By   [ILLEGIBLE] Name  

[ILLEGIBLE]

Title  

AVP

By  

/s/ Jeffrey Abbott

Name  

Jeffrey Abbott

Title  

AVP

UBS FINANCIAL SERVICES INC. By  

/s/ Brian C. Arthur

Name  

Brian C. Arthur

Title  

Director

By  

/s/ Paul Collins

Name  

Paul Collins

Title  

Director

Date   1/5         2008

KU Rev 08/08 Zero Net Cost LTPV Loan Addendum

 

5 of 5



--------------------------------------------------------------------------------

Re: Account Number CP-15255 (the “Account”)

ADDENDUM TO CREDIT LINE AGREEMENT

The attached “Credit Line Agreement” sets forth certain terms related to the
extension of credit by UBS Bank USA (the “Bank”) with respect to certain assets
held through the above-referenced non-discretionary corporate cash management
Account with UBS Financial Services Inc. (the “Firm”). The party signing this
Addendum as Client where indicated below (the “Client”) understands and agrees
that, notwithstanding anything to the contrary contained in either the Credit
Line Agreement (including, without limitation, Section 19 of the Credit Line
Agreement) or the existing Corporate Cash Management Account Agreement
applicable to the Account (the “Account Agreement”), the terms of the Credit
Line Agreement supplement, but do not replace, the existing Account Agreement as
follows: (i) the terms of the Credit Line Agreement (as amended from time to
time in accordance with its terms) shall govern with respect to any matters,
issues or disputes related directly to, or arising directly from, the extension
of credit and/or the status of Client as borrower and the Bank as lender
pursuant to the Credit Line Agreement (e.g., matters relating to the loan
account(s) established at the Bank pursuant to the Credit Line Agreement, the
terms of any borrowing or extension of credit under the Credit Line Agreement,
and/or the indemnification of the Bank as a lender); and (ii) the terms of the
Account Agreement (as amended from time to time in accordance with its terms)
shall govern with respect to all other matters (e.g., matters relating to the
Account established at the Firm pursuant to the Account Agreement, the Firm’s
trading authority and activities and/or the indemnification of the Firm for the
services it provides under the Account Agreement).

Without limiting the generality of the foregoing, Client further understands and
agrees that:

 

(A)

If applicable, Client may continue to receive Financial Advisor Reports with
respect to the Account, as described in Section 8 of the Account Agreement, and
Client’s receipt of such reports remains subject to the provisions of Section 8
of the Account Agreement.

 

(B)

Solely with respect to disputes arising out of the extension of credit and/or
the status of Client as borrower and the Bank as lender pursuant to the Credit
Agreement, the choice of law provisions of Section 13 of the Credit Line
Agreement and the dispute resolution provisions of Section 17 of the Credit Line
Agreement shall govern. With respect to any other disputes relating to the
Account, the choice of law provisions of Section 14 of the Account Agreement and
the dispute resolution provisions of Section 15 of the Account Agreement shall
continue to govern.

 

(C)

If Client elected or in the future elects to adopt Exhibit B to the Account
Agreement, the Firm may continue to exercise the limited discretion described
therein with respect to the Account.

 

(D)

If Client elected or in the future elects to adopt Exhibit C to the Account
Agreement, the terms set forth in Exhibit C shall continue to govern with
respect to the Account and any investment policy statement associated with the
Account.



--------------------------------------------------------------------------------

Acknowledged and agreed this 23rd day of December, 2008

 

Client’s Name:    Spansion LLC

By:

 

/s/ Mark Mohler

Name:

 

Mark Mohler

Title:

 

Corporate Treasurer



--------------------------------------------------------------------------------

LOGO [g85538logo.jpg]    UBS Bank USA

 

                                             KM

IMPORTANT NOTICE ON INTEREST RATES AND PAYMENTS

 

Credit Line Account      Account Number      Spansion LLC    5V   66035    CP
Collateral Account      Account Number      Spansion LLC    CP   15255    CPG2

This document contains important information regarding the interest rate and
interest payments on your Credit Line. You should carefully review this Notice
and your Credit Line Application and Agreement, including the Addendum, (the
“Agreement”) and speak to your Financial Advisor regarding any questions or
concerns you may have with your Agreement. Defined terms used in this Notice
have the respective meanings set forth in the Agreement unless defined in this
Notice.

The Agreement provides you with a “no net cost” Credit Line. This means that the
interest that you pay on the Credit Line Obligations will not exceed the
interest that you receive on the Auction Rate Securities that you have pledged
to the Bank as security for the Credit Line and which are held in the Collateral
Account. Although you may be able to capitalize interest you will not be charged
interest on interest.

The Credit Line statements that you receive from the Bank while the Credit Line
is outstanding are for information purposes only. The interest charge(s) on
these statements are approximations due to timing and systems limitations. You
will receive a final confirmation from the Bank of the interest charged on the
Credit Line. This does not change the “no net cost” nature of the Credit Line.

If you have Taxable Student Loan Auction Rate Securities pledged as Collateral
you may not receive an interest payment in months in which you are charged
interest on the Credit Line. Certain taxable student loan ARS made high interest
rate payments to UBSFS investors for several months during the first half of
2008, and then ceased making interest payments in subsequent months. These
taxable student loan ARS will not make any further interest payments until a
future date determined in accordance with the terms of the Auction Rate
Securities. For the purpose of determining loan interest payments for loans
against these Taxable Student Loan Auction Rate Securities, the high interest
payments will be taken into consideration (and the interest rate annualized).
For example, you will be charged (i) for the period from the date of the
Addendum through and including January 21, 2009, the applicable coupon rate(s)
on the Taxable Student Loan Auction Rate Securities and (ii) from January 22,
2009 and thereafter you will be charged that average annualized rate (e.g.,
T-bills plus 120 basis points), for each month in which your loan is
outstanding, including months for which the annualized interest was paid in a
prior month and for which no additional or current payment is being made to you.

Interest on the Credit Line accrues daily and is charged in accordance with the
Bank’s regular interest billing cycle. The Bank’s billing cycle may not be the
same as the cycle on which the Auction Rate Security pay interest.

Please acknowledge your receipt and review of this Notice by signing below.

 

12/23/08

  

Eric Branderiz, VP/Controller Spansion Inc. Managing Member Spansion LLC

  

/s/ Eric Branderiz

Date    Print Name and Title    Signature

12/23/08

  

Mark Mohler, Treasurer Spansion Inc. Managing Member Spansion LLC

  

/s/ Mark Mohler

Date    Print Name and Title    Signature

Date:     12/23    , 2008

LOGO [g85538ex10_54pg022.jpg]

 

1 of 1



--------------------------------------------------------------------------------

5V          66035      CP      FR U- 1 5F                        OMB No.
7100-0115                Approval expires March 31, 2011

BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM

Statement of Purpose for an Extension of Credit Secured by Margin Stock

(Federal Reserve Form U-1)

 

 

UBS BANK USA

     Name of Bank   

 

This report is required by law (15 U.S.C. §§78g and 78w, 12 CFR 221).

 

The Federal Reserve may not conduct or sponsor, and an organization (or a
person) is not required to respond to, a collection of information unless it
displays currently valid OMB control number.

   Public reporting burden for this collection of information is estimated to
average 10 minutes per response, including the time to gather and maintain data
in the required form and to review instructions and complete the information
collection. Send comments regarding this burden estimated or any other aspect of
this collection of information, including suggestions for reducing this burden
to: Secretary, Board of Governors of the Federal Reserve System, 20th and C
Streets, N.W., Washington, DC 20551; and to the Office of Management and Budget,
Paperwork Reduction Project (7100-0011), Washington, DC 20503.

Instructions

 

1. This form must be completed when a bank extends credit excess of $100,000
secured direclty or indirectly, in whole or in part, by any margin stock.

 

2. The term “margin stock” is defined in Regulation U (12 CFR 221) and includes,
principally: (1) stocks that are registered on a national securities exchange;
(2) debt securities (bonds) that are convertible into margin stocks; (3) any
over-the-counter security designated as qualified for trading in the National
Market System under a designation plan approved by the Securities and Exchange
Commission (NMS security); and (4) shares of most mutual funds, unless 95
percent of the assets of the fund are continuously invested in U.S. government,
agency, state, or municipal obligations.

 

3. Please print or type (if space is inadequate, attach separate sheet).

 

Part I         To be completed by borrower(s)  

Maximum available credit as determined by UBS Bank USA from time to time based,
in part, on the value of the securities pledged as collateral for the credit
facility.

1. What is the amount of the credit being extended?   2. Will any part of this
credit be used to purchase or carry margin stock?                            ¨
    Yes    þ    No If the answer is “no”, describe the specific purpose of the
credit  

The UBS Credit Line proceeds will only be used for legally permissible purposes,
including personal, household, family or business purposes; but no portion of
the UBS Credit Line proceeds will be used to purchase, trade or carry
securities, or to repay debt incurred to purchase, trade or carry securities.

I (We) have read this form and certify that to the best of my (our) knowledge
and belief the information given is true, accurate, and complete, and that the
margin stock and any other securities collateralizing this credit are authentic,
genuine, unaltered, and not stolen, forged, or counterfeit.

 

Signed:       Signed  

 

/s/ ERIC BRANDERIZ                                        
                12/23/2008

   

 

/s/ MARK MOHLER                                                         12/23/08

Borrower’s signature

 

  Date     Borrower’s signature   Date

Eric Branderiz, Corp. VP & Controller Spansion Inc. Managing Member Spansion LLC

   

Mark Mohler, Treasurer Spansion Inc. Managing Member Spansion LLC

Print or type name     Print or type name

This form should not be signed if blank.

A borrower who falsely certifies the purpose of a credit on this form or
otherwise willfully or intentionally evades the provisions of Regulation U will
also violate Federal Reserve Regulation X, “Borrowers of Securities Credit.”

 

LOGO [g85538ex10_54pg023.jpg]       1  



--------------------------------------------------------------------------------

VARIABLE CREDIT LINE ACCOUNT NUMBER   :     

5V66035           

FIXED CREDIT LINE ACCOUNT NUMBER   :     

_____________

CREDIT LINE SUPPLEMENTAL LIMITED LIABILITY COMPANY FORM (LENDING)

To UBS Bank USA and/or its successor firms, subsidiaries, affiliates and any
third party service providers, (collectively, “UBS Bank USA”):

In consideration of UBS Bank USA opening and maintaining one or more loan, or
collateral accounts for the limited liability company identified in the
signature area below (“LLC”), the undersigned, constituting all of the managing
members or managers, as applicable, of the LLC, jointly and severally consent,
agree, warrant and represent as follows:

 

1)

Attached to this Credit Line Supplemental Limited Liability Company Form is a
true and complete copy of the LLC’s agreement, operating agreement or other
similar document or agreement, and all amendments thereto.

 

2)

The LLC is a duly formed and validly existing limited liability company in good
standing in the jurisdiction of its formation, and is authorized to:

 

  (a)

enter into a Credit Line Agreement with UBS Bank USA under which UBS Bank USA
will establish one or more loan accounts for the benefit of the LLC (the “Credit
Line Agreement”); and

 

  (b)

enter into a Credit Line Guaranty Agreement for the benefit of UBS Bank USA
under which the LLC will become liable to UBS Bank USA for the obligations of
the third party named in the signature area below, arising under or in
connection with the third party’s Credit Line Agreement with UBS Bank USA, ((the
“Credit Line Guaranty Agreement”); and

 

  (c)

enter into any other agreements or documents in connection with the Credit Line
Agreement and/or the Credit Line Guaranty Agreement.

 

3)

The LLC is authorized to:

 

  (a)

use any loan accounts established under the Credit Line Agreement to borrow
and/or obtain credit from time to time from UBS Bank USA;

 

  (b)

guaranty the obligations of others to UBS Bank USA, in United States dollars or
any foreign currency; and

 

  (c)

pledge, mortgage, assign or subject to a security interest or lien on any
property of any sort of the LLC as security for any liability of the LLC.

 

4)

Each of the undersigned is authorized individually, without counter signature or
co-signature, to act on behalf of the LLC to:

 

  (a)

enter into the Credit Line Agreement, establish loan accounts and pledge the
LLC’s assets as collateral under the Credit Line Agreement or any related
agreement, as applicable;

 

  (b)

enter into the Credit Line Guaranty Agreement, assume all liabilities and pledge
the LLC’s assets as collateral under the Guaranty Agreement or any related
agreement, as applicable;

 

  (c)

execute on behalf of the LLC any and all relevant documents, and deal with UBS
Bank USA in connection with all aspects of the Credit Line Agreement, loan and
collateral accounts, Credit Line Guaranty Agreement and any related agreement
with no limits as to amount;

 

  (d)

obtain all services that UBS Bank USA offers, including the services set forth
in this Supplemental Limited Liability Form;

 

  (e)

bind the LLC in respect of any agreements entered into with UBS Bank USA; and

 

  (f)

take any other actions on behalf of the LLC necessary or appropriate to carry
out the intent of the foregoing.

 

5)

Each of the undersigned acting as specified in this Supplemental Limited
Liability Form is authorized to appoint one or more attorneys-in-fact or agents
to act on behalf of the LLC in the same capacity as set forth in this
Supplemental Limited Liability Company Form, and is authorized to execute and
deliver to UBS Bank USA any powers of attorney or other documents to effect or
evidence such appointment.

 

6)

UBS Bank USA is authorized, but not obligated, to deal with any of the
undersigned individually, as follows, subject to the LLC having completed
documentation relating to the relevant products and services, and subject to UBS
Bank USA policy and practice as in effect from time to time:

 

  (a)

to accept all instructions of any nature in connection with any loan or
collateral account given verbally, in writing, or by electronic communication by
him or her on behalf of the LLC, as the action of the LLC without limit or
further inquiry as to his or her authority or the validity or legality of such
actions under any and all laws, rules and regulations applicable to the LLC and
the conduct of its business and affairs;

 

  (b)

to extend loans in connection with the loan accounts or other credit facility
for the LLC; and



--------------------------------------------------------------------------------

  (c)

to act, in effecting any of the transactions, upon instructions contained in any
message received by it, transmitted by any form or agency or communication,
which UBS Bank USA believes in good faith to have been originated by any one of
the undersigned acting as specified in this Supplemental Limited Liability
Company Form.

 

7)

Any borrowings made from time to time on behalf of the LLC with UBS Bank USA are
ratified, confirmed, authorized and approved.

 

8)

UBS Bank USA is authorized to rely upon the authority conferred by this
Supplemental Limited Liability Company Form until UBS Bank USA receives an
updated Supplemental Limited Liability Company Form revoking or modifying this
Supplemental Limited Liability Company Form. In the event that UBS Bank USA, for
any reason, is uncertain as to the continuing effectiveness of the authority
conferred by this Supplemental Limited Liability Company Form or any other
agreements, consents or resolutions of the LLC, UBS Bank USA may refrain from
taking any action with respect to the loan or collateral account until such time
as it is satisfied as to its authority and UBS Bank USA will be indemnified by
the LLC against and held harmless from any claims, demands, expenses, loss or
damage, including legal fees and cost, resulting from or arising out of its
refraining form taking any action.

 

9)

In consideration of UBS Bank USA acting in reliance on this Supplemental Limited
Liability Company Form, it shall be fully protected in acting and the LLC agrees
to indemnify and save harmless UBS Bank USA from and against any and all loss,
damage, liability, claims and expenses arising by reason of its acting in
reliance on this Supplemental Limited Liability Company Form.

 

10)

Each of the undersigned certifies, and is authorized and directed to certify on
behalf of the LLC, to UBS Bank USA:

 

  (a)

that is Supplemental Limited Liability Company Form has been duly adopted, is in
full force and effect and is in accordance with the provisions of applicable law
and regulation and the certificate of formation and limited liability company
agreement, or other similar document or agreement of the LLC, as applicable;

 

  (b)

the identities of the managing members or managers of the LLC and, from time to
time in the future, any changes as may occur in the identities of the managing
members or managers, as applicable, as the changes are made; and

 

  (c)

the UBS Bank USA shall be fully protected in relying on certifications of each
managing member or manager in this Supplemental Limited Liability Company Form
and will be indemnified and saved harmless by the undersigned and the LLC from
any and all loss, damage, liability, claims and expenses resulting from honoring
the signature of any of the undersigned certified in this Supplemental Limited
Liability Company Form or refusing to honor any signature not certified in this
Supplemental Limited Liability Company Form.

 

11)

The undersigned each certifies that there is no provision in the certificate of
formation, limited liability company agreement, operating agreement or other
similar document or agreement of the LLC limiting the power of the undersigned
to adopt this Supplemental Limited Liability Company Form and that the same is
in conformity with the provisions of the certificate of formation and limited
liability company agreement, operating agreement or, other similar document or
agreement of the LLC, none of which requires or provides for any vote or consent
of other than the undersigned to authorize the adoption of this Supplemental
Limited Liability Company Form and/or the transactions contemplated hereby.

 

12)

The undersigned further certify that they are all of the managing members or
duly elected or appointed qualified managers of the LLC and that set forth
opposite each respective name is the true and correct signature of the person.

 

13)

The undersigned further authorize UBS Bank USA, in the event of death or
retirement of any of the members of the LLC or the termination of the LLC, to
take such proceedings, require papers, retain portion of or restrict
transactions in the loan and collateral accounts as you may deem advisable to
protect you against any liability, penalty or loss under any present or future
law or otherwise. It is further agreed that in the event of the death or
retirement of any member of the LLC the remaining members will immediately
notify you of such fact.

 

14)

This Agreement shall inure to the benefit of UBS Bank USA and the benefit of any
successor corporations or firms, and of the assigns of UBS Bank USA and/or any
successor corporations or firms.

PLEASE COMPLETE THE FOLLOWING INFORMATION:

 

Name of LLC:

 Spansion LLC

Jurisdiction where LLC is organized:

 Delaware

Name of third-party who’s Credit Line Agreement is being guaranteed (if
applicable)

 

 

2



--------------------------------------------------------------------------------

Each of the undersigned certifies that the undersigned comprise all of the
managing members or managers, as applicable, of the LLC (if additional space is
required, attach a separate sheet).

 

                    12/23/08                     

(Date)

    

Eric Brandeziz, Corp. VP / Controller Spansion Inc. Managing Member Spansion LLC
915 DeGuigne Drive Sunnyvale, CA 94065

(Print Name and Address of Member)

    

/s/ Eric Brandeziz

(Signature)

12/23/08

(Date)

    

Mark Mohler, Treasurer Spansion Inc. Managing Member Spansion LLC 915 DeGuigne
Drive Sunnyvale CA 94065

(Print Name and Address of Member)

    

/s/ Mark Mohler

(Signature)

     

(Date)

    

     

(Print Name and Address of Member)

    

     

(Signature)

     

(Date)

    

     

(Print Name and Address of Member)

    

     

(Signature)

[ILLEGIBLE] Rev 9/04

 

3